Exhibit 10.12


Execution Version






TERM lOAN AGREEMENT
DATED AS OF JANUARY 6, 2015
BY AND AMONG
COLUMBIA PROPERTY TRUST OPERATING PARTNERSHIP, L.P.,
AS BORROWER,
J.P. MORGAN SECURITIES LLC
AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNER,
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT
PNC BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENT
MORGAN STANLEY BANK, N.A., U.S. BANK NATIONAL ASSOCIATION,
AND WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENTS
AND


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5,
AS LENDERS




--------------------------------------------------------------------------------


Table of Contents


Page




ARTICLE I.
Definitions    1

Section 1.1
Definitions    1

Section 1.2
General; References to Times    31

Section 1.3
Accounting Terms; GAAP    31

ARTICLE II.
Credit Facility    32

Section 2.1
Term Loans    32

Section 2.2
Termination or Reduction of Commitments    33

Section 2.3
[Reserved]    33

Section 2.4
Rates and Payment of Interest on Loans    33

Section 2.5
Number of Interest Periods    34

Section 2.6
Repayment of Loans    34

Section 2.7
Optional Prepayments; Mandatory Prepayments    34

Section 2.8
Continuation    35

Section 2.9
Conversion    36

Section 2.10
Notes    36

Section 2.11
[Reserved]    37

Section 2.12
Extension of Termination Date    37

Section 2.13
[Reserved]    37

Section 2.14
Incremental Term Loans    37

Section 2.15
Advances by Agent    38

ARTICLE III.
Payments, Fees and Other General Provisions    38

Section 3.1
Payments    38

Section 3.2
Pro Rata Treatment    39

Section 3.3
Sharing of Payments, Etc    40

Section 3.4
Several Obligations    40

Section 3.5
Minimum Amounts    41

Section 3.6
Fees    41

Section 3.7
Computations    41

Section 3.8
Usury    41


i

--------------------------------------------------------------------------------


Table of Contents
(continued)
Page


Section 3.9
Agreement Regarding Interest and Charges    41

Section 3.10
Statements of Account    42

Section 3.11
Defaulting Lenders    42

Section 3.12
Taxes    42

Section 3.13
Interest Rate Protection Arrangements    46

ARTICLE IV.
Yield Protection, Etc.    46

Section 4.1
Additional Costs; Capital Adequacy    46

Section 4.2
Market Disruption and Alternate Rate of Interest    47

Section 4.3
Illegality    48

Section 4.4
Compensation    48

Section 4.5
Affected Lenders    49

Section 4.6
Treatment of Affected Loans    49

Section 4.7
Change of Lending Office    50

Section 4.8
Assumptions Concerning Funding of LIBOR Rate Loans    50

ARTICLE V.
Conditions Precedent    50

Section 5.1
Initial Conditions Precedent    50

Section 5.2
Additional Conditions Precedent    53

Section 5.3
Conditions as Covenants    53

ARTICLE VI.
Representations and Warranties    53

Section 6.1
Representations and Warranties    53

Section 6.2
Survival of Representations and Warranties, Etc    62

ARTICLE VII.
Affirmative Covenants    63

Section 7.1
Preservation of Existence and Similar Matters    63

Section 7.2
Compliance with Applicable Law and Contracts    63

Section 7.3
Maintenance of Property    63

Section 7.4
Conduct of Business    64

Section 7.5
Insurance    64

Section 7.6
Payment of Taxes and Claims    64

Section 7.7
Visits and Inspections    64

Section 7.8
Use of Proceeds    65

Section 7.9
Environmental Matters    65


ii

--------------------------------------------------------------------------------


Table of Contents
(continued)
Page
Section 7.10
Books and Records    66

Section 7.11
Further Assurances    66

Section 7.12
Guarantors    66

Section 7.13
REIT Status    67

Section 7.14
Distribution of Income to the Borrower    67

Section 7.15
Reporting Company    68

Section 7.16
Maintenance of Rating    68

ARTICLE VIII.
Information    68

Section 8.1
Quarterly Financial Statements    68

Section 8.2
Year-End Statements    69

Section 8.3
Compliance Certificate    69

Section 8.4
Other Information    70

Section 8.5
Additions and Substitutions to and Removals From Unencumbered Assets.    72

ARTICLE IX.
Negative Covenants    72

Section 9.1
Financial Covenants    72

Section 9.2
Indebtedness    73

Section 9.3
[Reserved]    73

Section 9.4
[Reserved]    73

Section 9.5
Liens; Negative Pledges; Other Matters    73

Section 9.6
Restricted Payments; Stock Repurchases    74

Section 9.7
Merger, Consolidation, Sales of Assets and Other Arrangements    74

Section 9.8
Fiscal Year    75

Section 9.9
Modifications to Certain Agreements    75

Section 9.10
Transactions with Affiliates    75

Section 9.11
ERISA Exemptions    76

Section 9.12
Restriction on Prepayment of Indebtedness    76

Section 9.13
Modifications to Governing Documents    76

Section 9.14
Occupancy of Unencumbered Assets    76

ARTICLE X.
Default    76

Section 10.1
Events of Default    76

Section 10.2
Remedies Upon Event of Default    80


iii

--------------------------------------------------------------------------------


Table of Contents
(continued)
Page
Section 10.3
Allocation of Proceeds    81

Section 10.4
[Reserved]    81

Section 10.5
Performance by Agent    81

Section 10.6
Rights Cumulative    82

ARTICLE XI.
The Agent    82

Section 11.1
Authorization and Action    82

Section 11.2
Agent’s Reliance, Etc    83

Section 11.3
Notice of Defaults    83

Section 11.4
JPMorgan Chase Bank, N.A    84

Section 11.5
Approvals of Lenders    84

Section 11.6
Lender Credit Decision, Etc    84

Section 11.7
Indemnification of Agent    85

Section 11.8
Successor Agent    86

Section 11.9
Titled Agents    86

Section 11.10
Other Loans by Lenders to Obligors    87

ARTICLE XII.
Miscellaneous    87

Section 12.1
Notices    87

Section 12.2
Expenses    89

Section 12.3
Setoff    90

Section 12.4
Governing Law; Litigation; Jurisdiction; Other Matters; Waivers    90

Section 12.5
Successors and Assigns    91

Section 12.6
Amendments    94

Section 12.7
Nonliability of Agent and Lenders    95

Section 12.8
Confidentiality    96

Section 12.9
Indemnification    97

Section 12.10
Termination; Survival    99

Section 12.11
Severability of Provisions    99

Section 12.12
[Reserved]    99

Section 12.13
Counterparts    99

Section 12.14
Obligations with Respect to Obligors and Subsidiaries    99

Section 12.15
Limitation of Liability    100


iv

--------------------------------------------------------------------------------


Table of Contents
(continued)
Page
Section 12.16
Entire Agreement    100

Section 12.17
Construction    100

Section 12.18
Time of the Essence    100

Section 12.19
Patriot Act    100




v

--------------------------------------------------------------------------------


SCHEDULES AND EXHIBITS
SCHEDULE I        Commitments
SCHEDULE CBD    CBD or Urban Infill Properties
SCHEDULE 6.1(b)    Ownership Structure
SCHEDULE 6.1(f)    Properties
SCHEDULE 6.1(g)    Existing Indebtedness
SCHEDULE 6.1(i)    Litigation
SCHEDULE 6.1(k)    Financial Statements
SCHEDULE 6.1(p)    Environmental Matters
SCHEDULE 6.1(y)    List of Unencumbered Assets
SCHEDULE 6.1(ee)    Eminent Domain Proceedings
SCHEDULE 12.20    Guarantors to be Released
EXHIBIT A        Form of Assignment and Acceptance Agreement
EXHIBIT B        Form of Contribution Agreement
EXHIBIT C        Form of Guaranty
EXHIBIT D        Form of Joinder Agreement
EXHIBIT E        Form of Notice of Borrowing
EXHIBIT F        Notice of Continuation
EXHIBIT G        Notice of Conversion
EXHIBIT H        [Reserved]
EXHIBIT I        [Reserved]
EXHIBIT J        Form of Note
EXHIBIT K        Form of Compliance Certificate
EXHIBIT L        Forms of U.S. Tax Compliance Certificates



vi

--------------------------------------------------------------------------------


THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of January 6, 2015 by and
among COLUMBIA PROPERTY TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Borrower”), each of the financial institutions initially a
signatory hereto together with their assignees pursuant to Section 12.5(d)
(collectively, the “Lenders” and individually a “Lender”) and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Agent”).
WHEREAS, the Borrower has requested that the Agent and the Lenders make term
loans to the Borrower in the aggregate amount of up to $300,000,000, and the
Agent and the Lenders are willing to make such term loans on the terms and
conditions contained herein.
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:
ARTICLE I. Definitions
Section 1.1 Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Additional Costs” has the meaning given to that term in Section 4.1.
“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Term Loans which shall be consistent with the applicable
provisions of this Agreement relating to New Term Loans otherwise satisfactory
to the Agent and the Borrower.
“Adjusted EBITDA” means as of any date of determination the sum of (a) EBITDA of
the Borrower for the immediately preceding calendar quarter less (b) the Capital
Reserve for such period.
“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with such Person. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise. In no event shall the Agent or
any Lender be deemed to be an Affiliate of the Borrower.
“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the Lenders under the terms of this Agreement, and any of its successors.
“Agent Parties” has the meaning given to that term in Section 12.1.
“Agreement Date” means the date as of which this Agreement is dated.
“Alternate Base Rate” means for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the LIBOR Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day, unless such rate is not
available pursuant to Section 4.2, in which case the utilization of the LIBOR
Rate for determining the Alternate Base Rate shall be suspended. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBOR Rate shall be effective from and



--------------------------------------------------------------------------------






including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the LIBOR Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Applicable Credit Ratings” means the Borrower’s corporate credit or issuer
ratings (which may be a private rating) issued by S&P or Moody’s.
“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means, for any day with respect to any Loans, the applicable
rate per annum set forth below under the caption “Base Rate - Applicable Margin”
or “LIBOR Rate - Applicable Margin”, as the case may be, based upon the Rating
of the Borrower in the table below:
RATINGS LEVEL
MOODY’S/
S&P APPLICABLE CREDIT RATING
BASE RATE - APPLICABLE
MARGIN
LIBOR RATE ‑
APPLICABLE
MARGIN
Level I Rating
Baa1/BBB+
or higher
0.00%
1.00%
Level II Rating
Baa2/BBB
0.15%
1.15%
Level III Rating
Baa3/BBB-
0.40%
1.40%
Level IV Rating
Below Baa3/BBB-
0.80%
1.80%



For purposes hereof (A) if the Borrower has only one Rating, such Rating shall
determine pricing, (B) if the Borrower has two Ratings and the Ratings of the
Rating Agencies do not match, then the higher of two Applicable Credit Ratings
shall determine pricing; provided, however, that if the two Applicable Credit
Ratings are two gradations apart, then the rating that is between the two
differing Applicable Credit Ratings shall determine pricing and (C) if the
Applicable Credit Ratings established or deemed to have been established by the
Rating Agencies for such debt of the Borrower shall be changed (other than as a
result of change in the rating system of any such Rating Agency), such change
shall be effective as of the date on which it is first announced by the
applicable Rating Agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Agent and the Lenders pursuant to the
terms of the Loan Documents. Each change in the Applicable Margin under this
clause (i) shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such changes. If the rating system of a Rating Agency shall change, the
Borrower and the Requisite Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system of such Rating Agency, and
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change.


The credit rating in effect on any date for the purposes hereof is that in
effect at the close of business on such date. If at any time the Borrower has no
Moody’s Rating and no S&P Rating, then the Applicable Margin shall be determined
by reference to (x) the Level IV Rating if the Debt to Total Asset Value Ratio
as of the end of the most recent fiscal quarter for which financial statements
are available is greater than thirty-five percent (35%) and (y) the Level III
Rating if the Debt to Total Asset Value Ratio as of the end of the most recent
fiscal quarter for which financial statements are available is equal to or less
than thirty-five percent (35%).



- 2 -

--------------------------------------------------------------------------------




Any adjustment in the Applicable Margin shall be applicable to all existing
Loans.


Any recalculation of interest required by this provision shall survive
termination of this Agreement and this provision shall not in any way limit any
of the Agent’s and the Lenders’ other rights and remedies under the Loan
Documents.
“Approved Bond Transaction” means those real property projects and any other
real property developments (a) in which the Borrower, any Qualified Subsidiary
or any Guarantor acquires an interest as a lessee in real property subject to a
bond transaction encumbering the property wherein the Borrower, such Qualified
Subsidiary or such Guarantor is also the owner of the applicable bonds; (b)
pursuant to which rental payments of the Borrower, the applicable Qualified
Subsidiary or the applicable Guarantor as lessee ultimately run to the Borrower,
such Qualified Subsidiary or such Guarantor in the form of payments on the
applicable bonds and are in an amount that are equivalent (or nearly so) with
the required payments under the bonds; and (c) which lease (i) has a remaining
term of not less than twenty (20) years or provides a purchase option in favor
of the Borrower, the applicable Qualified Subsidiary or the applicable Guarantor
for the underlying land that is exercisable by the Borrower, such Qualified
Subsidiary or such Guarantor at the option of the Borrower, such Qualified
Subsidiary or such Guarantor, as appropriate, prior to or simultaneously with
the expiration of the lease and for a de minimus or nominal purchase price, (ii)
under which any required rental payment or other payment due under such lease
from the Borrower, the applicable Qualified Subsidiary or the applicable
Guarantor to the lessor have been assigned to secure the bonds held by the
Borrower, the applicable Qualified Subsidiary or the applicable Guarantor and no
payment default has occurred and no other default has occurred which would
permit the termination of the lease, (iii) where no party to such lease is the
subject of a Bankruptcy Event, (iv) contains customary provisions either (A)
protective of any lender to the lessee or (B) whereby the lessor expressly
agrees upon request to subordinate the lessor’s fee interest to the rights and
remedies of such a lender, (v) where the Borrower’s, the applicable Qualified
Subsidiary’s or the applicable Guarantor’s interest in the real property or the
lease is not subject to (A) any Lien other than Permitted Liens of the types
described in clauses (a), (c) and (d) of the definition of Permitted Liens and
the instruments securing the bonds held by the Borrower, the applicable
Qualified Subsidiary or the applicable Guarantor, and (vi) such lease and bond
documents permits reasonable transferability thereof (including the right to
sublease to occupancy tenants), in each case, documented and structured in a
manner satisfactory to the Agent in its reasonable discretion.
“Assignee” has the meaning given to that term in Section 12.5(d).
“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.
“Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or the appointment
by a court or governmental agency of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its property or the ordering of the winding up or
liquidation of its affairs by a court or governmental agency; or (b) the
commencement against such Person of an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or of
any case, proceeding or other action for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its property or for the winding up or
liquidation of its affairs, and such involuntary case or other case, proceeding
or other action

- 3 -

--------------------------------------------------------------------------------




shall remain undismissed for a period of ninety (90) consecutive days, or the
repossession or seizure by a creditor of such Person of a substantial part of
its property; or (c) such Person shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment of or the taking possession by
a receiver, liquidator, assignee, creditor in possession, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its property or make any general assignment for the benefit of creditors; or
(d) such Person shall admit in writing its inability to pay its debts generally
as they become due.
“Base Rate Loan” means a Loan bearing interest at a rate based on the Alternate
Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and
(b) with reference to a LIBOR Rate Loan, any such day that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $1.00 per square foot per annum for all office Properties,
$0.50 per square foot per annum for all industrial Properties and $0.15 per
square foot per annum for all other Properties multiplied by (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365. Any portion of a Property leased under a ground lease to a third
party that owns the improvements on such portion of such Property shall not be
included in the determination of Capital Reserves. If the term Capital Reserves
is used without reference to any specific Property, then the amount shall be
determined on an aggregate basis with respect to all Properties of the Borrower,
the REIT Guarantor and their Subsidiaries and a proportionate share of all
Properties of all Unconsolidated Affiliates.
“Capitalization Rate” means (i) six and three-quarters percent (6.75%) for CBD
or Urban Infill Properties and (ii) seven and three-quarters percent (7.75%) for
all other Properties.
“Capitalized Lease Obligations” means obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired which are issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
at the time of the acquisition thereof has capital and unimpaired surplus in
excess of $500,000,000 and which

- 4 -

--------------------------------------------------------------------------------




bank or its holding company at the time of the acquisition thereof has a
short‑term commercial paper rating of at least A-2 or the equivalent by S&P or
at least P‑2 or the equivalent by Moody’s; (c) reverse repurchase agreements
with terms of not more than seven days from the date acquired, for securities of
the type described in clause (a) above and entered into only with commercial
banks having the qualifications described in clause (b) above; (d) commercial
paper issued by any Person incorporated under the laws of the United States of
America or any State thereof and rated at the time of the acquisition thereof at
least A‑2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s, in each case with maturities of not more than one year from
the date acquired; and (e) investments in money market funds registered under
the Investment Company Act of 1940, which have at the time of the acquisition
thereof net assets of at least $500,000,000 and at least 85% of whose assets
consist of securities and other obligations of the type described in clauses (a)
through (d) above.
“CBD or Urban Infill Property” means, (a) any Property listed on Schedule CBD
attached hereto and identified as a CBD or Urban Infill Property, (b) any
improved Property which is located in Manhattan in New York, New York, the Back
Bay, Financial District, Cambridge and Seaport areas of Boston, Massachusetts,
San Francisco, California, Los Angeles, California, or Washington, D.C., or (c)
any other improved Property which is located in markets with characteristics
similar to those identified in clause (a) or (b) and is designated by the
Borrower, and reasonably approved by the Agent, as a CBD or Urban Infill
Property from time to time.
“Change of Control” means the occurrence of any of the following:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-three percent (33%) of the total voting power of
the then outstanding voting stock of the REIT Guarantor;
(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) acquires, directly or indirectly, by contract or otherwise,
the power to exercise control over the Equity Interests of the REIT Guarantor
representing more than thirty-three percent (33%) of the total voting power
represented by the issued and outstanding Equity Interests of the REIT
Guarantor;
(c) during any period of 12 consecutive months, a majority of the Board of
Trustees or Directors of the REIT Guarantor consists of individuals who were not
either (i) trustees or directors of the REIT Guarantor as of the corresponding
date of the previous year, (ii) selected or nominated to become trustees or
directors by the Board of Trustees or Directors of the REIT Guarantor of which a
majority consisted of individuals described in clause (b)(i) above, or (iii)
selected or nominated to become trustees or directors by the Board of Trustees
or Directors of the REIT Guarantor of which a majority consisted of individuals
described in clause (b)(i) above and individuals described in clause (b)(ii),
above;
(d) the REIT Guarantor shall fail to be the sole general partner of the Borrower
or shall fail to own, directly or indirectly, free of any liens, encumbrances or
adverse claims, at least sixty-six and two-thirds percent (66-2/3%) of the
voting Equity Interests of the Borrower; or
(e) Borrower or the REIT Guarantor fails to own, directly or indirectly, free of
any liens, encumbrances or adverse claims, at least seventy-five percent (75%)
of the Equity Interests of each Guarantor (other than the REIT Guarantor),
control all major decisions of such Guarantor (including, without limitation,

- 5 -

--------------------------------------------------------------------------------




decisions to sell or encumber property) and otherwise possess the ordinary
voting power to elect a majority of the board of directors, or other persons
performing similar functions, of each such Guarantor.
“Commitment” means, as to each Lender, (a) such Lender’s obligation to make
Loans pursuant to Section 2.1 on the Effective Date in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I hereto as such
Lender’s “Commitment Amount” or as set forth in the applicable Assignment and
Acceptance Agreement, as the same may be increased pursuant to Section 2.14, or
adjusted as appropriate to reflect any assignments to or by such Lender effected
in accordance with Section 12.5 or (b) any New Term Loan Commitment of such
Lender. The aggregate Commitments of the Lenders at the Effective Date is
$300,000,000.
“Commitment Percentage” means, as to each Lender, (a) during the Commitment
Period, the ratio, expressed as a percentage, of (i) the amount of such Lender’s
Commitment to (ii) the aggregate amount of the Commitments of all Lenders
hereunder and (b) after the Commitment Period has terminated or expired, the
ratio expressed as a percentage, of (i) the unpaid principal amount of such
Lender’s Loan to (ii) the aggregate unpaid principal amount of all Loans.
“Commitment Period” means the period from the Effective Date to the earlier to
occur of (a) the date on which Loans have been made in an amount equal to the
total Commitments, and (b) April 6, 2015.
“Communications” has the meaning given to that term in Section 12.1.
“Compliance Certificate” has the meaning given to that term in Section 8.3.
“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve (12) months of any date of
determination.
“Contingent Liabilities” as to any Person, but without duplication of any amount
included or includable in items (a) through (h), (j) and (k) of Indebtedness, as
applied to any obligation, means and includes liabilities or obligations with
respect to: (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation; (b) an agreement, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of such
obligation, whether by: (i) the purchase of securities or obligations, (ii) the
purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment (or payment of damages in the event of
nonperformance) of or on account of any part or all of such obligation, or to
assure the owner of such obligation against loss, (iii) the supplying of funds
to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit, or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person’s obligation under a guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation; (c) all obligations, contingent or otherwise, of such
Person under any synthetic lease, tax retention operating lease, or similar off
balance sheet financing arrangement; (d) all obligations of such Person with
respect to any take-out commitment or forward equity commitment; (e) purchase
obligations net of asset value; and (f) all obligations under performance and/or
completion guaranties (or other agreements the practical effect of which is to
assure performance or completion of such obligations) as and to the extent such
obligations are required to be included as liabilities on the balance sheet of
such Person in accordance with GAAP.

- 6 -

--------------------------------------------------------------------------------




“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Rate Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
“Contribution Agreement” means the Contribution Agreement of even date herewith
in substantially the form of Exhibit B to be executed by the Borrower and the
Guarantors.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.
“Credit Event” means the making (or deemed making) of any Loan.
“Debt to Total Asset Value Ratio” means the ratio (expressed as a percentage) of
(a) Total Indebtedness to (b) Total Asset Value. For purposes of calculating
such ratio, (i) Total Indebtedness shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) Total Indebtedness that by its terms is
scheduled to mature on or before the date that is twenty-four (24) months from
the date of calculation (“Maturing Indebtedness”), and (y) unrestricted cash and
Cash Equivalents in excess of $25,000,000, and (ii) Total Asset Value shall be
adjusted by deducting therefrom the amount deducted from Total Indebtedness
pursuant to clause (i).
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means any Lender, as determined by the Agent, that has (a)
failed to fund any portion of its Loans within three (3) Business Days of the
date required to be funded by it hereunder, unless such Lender notifies the
Agent in writing that such failure to fund a Loan is the result of such Lender’s
good faith determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied, (c) otherwise failed to pay over to the Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (d) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; unless in the case of (i) or (ii) the bankruptcy
court or such receiver, conservator, trustee, administrator, assignee or other
Person or custodian confirms or affirms that such Lender will continue to comply
with its funding obligations under this Agreement; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in such Lender or parent company thereof by a Governmental
Authority or agency thereof.

- 7 -

--------------------------------------------------------------------------------




“Delayed Loan Borrowing” has the meaning given that term in Section 2.1(a).
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include the
Agent or any Lender).
“Development Property” means a Property currently under development for use as
an office or industrial building that has not become a Stabilized Property, or
on which the improvements (other than tenant improvements on unoccupied space)
related to the development have not been completed, provided that such a
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least twelve (12) months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not become
a Stabilized Property.
“Documentation Agents” means Morgan Stanley Bank, N.A., U.S. Bank National
Association, and Wells Fargo Bank, National Association.
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP, exclusive of the following (but only
to the extent included in the determination of such net income (loss)): (i)
depreciation and amortization expense; (ii) Interest Expense; (iii) income tax
expense; and (iv) non-cash impairment charges and extraordinary or non-recurring
gains and losses (including, for the avoidance of doubt, all gains on retirement
of any debt, impairment charges and acquisition costs); plus (b) such Person’s
pro rata share of EBITDA of its Unconsolidated Affiliates. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of all intangibles, without duplication,
pursuant to ASC 805.
“Effective Date” means the date on which all of the conditions precedent set
forth in Section 5.1 shall have been satisfied or waived in writing by the
Requisite Lenders.

- 8 -

--------------------------------------------------------------------------------




“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Agent and any of its
Affiliates or any other Person, providing for access to data protected by
passcodes or other security systems.
“Eligible Assignee” means any Person who is: (i) currently a Lender or an
Affiliate of a current Lender; (ii) a commercial bank, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; (iv) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, and having total assets in excess of $10,000,000,000, provided that
such bank is acting through a branch or agency located in the United States of
America or (v) another financial institution which is regularly engaged in
making, purchasing or investing in loans and has total assets in excess of
$3,000,000,000 or any other financial institution approved by the Borrower and
the Agent.
“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension options
which are not at the sole option of the lessee) of forty (40) years or more from
the Effective Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights, as reasonably
determined by the Borrower and taken as a whole, customarily required by
institutional mortgagees making a commercial loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean‑up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
“Equity Issuance” means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

- 9 -

--------------------------------------------------------------------------------




“Equity Percentage” means the aggregate ownership percentage of the Borrower,
the other Obligors or their respective Subsidiaries in each Unconsolidated
Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder in effect from time to time.
“ERISA Group” means the Borrower, the other Obligors, any Subsidiary of the
Borrower or any of the other Obligors and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, the other Obligors or any of
their respective Subsidiaries, are treated as a single employer under
Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
imposed by any other jurisdiction (other than such Taxes imposed solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) Other Connection Taxes, (c) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.5) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.12, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (d) Taxes attributable to such Recipient’s failure
to comply with Section 3.12(f), (e) any U.S. federal withholding Taxes imposed
under FATCA, and (f) any U.S. federal backup withholding tax.
“Existing Term Loan Agreement” means the Amended and Restated Term Loan
Agreement dated as of August 21, 2013 by and among the Borrower, the lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.
“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions, and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

- 10 -

--------------------------------------------------------------------------------




“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards to the nearest 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate quoted to the Agent by federal funds dealers selected by the Agent on such
day on such transaction as determined by the Agent, and (c) if the Federal Funds
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower to the Agent or any Lender hereunder
or under any other Loan Document.
“Fixed Charge Coverage Ratio” means the ratio of (a) Adjusted EBITDA to
(b) Fixed Charges for the period used to calculate EBITDA; provided that the net
income of the Borrower relating to Approved Bond Transactions shall be excluded
from Adjusted EBITDA and the payments made by the Borrower with respect to
Capitalized Lease Obligations relating to Approved Bond Transactions shall be
excluded from Fixed Charges in the calculation of the Fixed Charge Coverage
Ratio.
“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower, the REIT Guarantor and their respective Subsidiaries determined on a
consolidated basis for such period, plus (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, the REIT Guarantor
and their respective Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full, plus
(c) all Preferred Dividends paid during such period. Such Person’s Equity
Percentage in the Fixed Charges of its Unconsolidated Affiliates shall be
included in the determination of Fixed Charges.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“GAAP” means U.S. generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the Agreement Date.
“Governing Documents” of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.

- 11 -

--------------------------------------------------------------------------------




“Gross Cash Proceeds” means, with respect to any Equity Issuance by any Person,
the aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance.
“Guarantors” means, individually and collectively, as the context shall require,
the REIT Guarantor and any other Person that is now or hereafter a party to the
Guaranty as a “Guarantor” pursuant to the requirements of Section 7.12(a).
“Guaranties” (whether one or more) means the Guaranty substantially in the form
of Exhibit C executed by the Guarantors and delivered to the Agent in accordance
with this Agreement.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “contaminant”, “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “pollutant”, “toxic substances” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, “TCLP” toxicity or “EP toxicity”;
(b) oil, petroleum or petroleum derived substances, natural gas, natural gas
liquids or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources; (c) any flammable substances or explosives or any
radioactive materials; (d) asbestos in any form; (e) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; and (f) any other chemicals,
materials or substances regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning given to that term in the definition
of “LIBOR Base Rate” in this Section 1.1.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than accounts payable incurred in the
ordinary course of business which are not more than sixty (60) days past due);
(b) all obligations of such Person, whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) Capitalized
Lease Obligations of such Person, but excluding those Capitalized Lease
Obligations relating to Approved Bond Transactions; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock) at the option of such
Person); (h) net obligations under any Derivatives Contract not entered into as
a hedge against existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof; (i) all Contingent Liabilities of such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then shall be included only to the extent of the amount of such

- 12 -

--------------------------------------------------------------------------------




claim); (j) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and (k) such Person’s pro rata share
of the Indebtedness of any Unconsolidated Affiliate of such Person. Indebtedness
of any Person shall include Indebtedness of any partnership or joint venture in
which such Person is a general partner or joint venturer to the extent of such
Person’s pro rata share of the ownership of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s pro rata portion of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person). All Loans shall constitute Indebtedness of the
Borrower.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Initial Loan Borrowing” has the meaning given to that term in Section 2.1(a).
“Intellectual Property” has the meaning given to that term in Section 6.1(t).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower, the REIT Guarantor and their respective
Subsidiaries, including capitalized interest not funded under a construction
loan interest reserve account plus recurring fees such as recurring issuer,
trustee and credit enhancement fees in connection with tax-exempt financings,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) the Borrower’s, the REIT Guarantor’s and their respective Subsidiaries’
Equity Percentage of Interest Expense of their Unconsolidated Affiliates for
such period.
“Interest Period” means with respect to any LIBOR Rate Loan, each period
commencing on the date such LIBOR Rate Loan is made or the day following the
last day of the next preceding Interest Period for such Loan and ending seven
(7) days, one (1) month, two (2) months, or three (3) months thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. Notwithstanding the foregoing: (i) no Interest Period
for a LIBOR Rate Loan shall end after the Termination Date; and (ii) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the next succeeding Business Day (or, if such next succeeding
Business Day falls in the next succeeding calendar month, on the next preceding
Business Day).
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is for the purpose of hedging the interest rate exposure associated with the
Loan and not for speculative purposes.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) reasonably determined by the Agent
to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBOR Screen Rate (for the longest period for which the LIBOR
Screen Rate is available for the applicable currency) that is shorter than the
Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest period
(for which such LIBOR Screen Rate is available for

- 13 -

--------------------------------------------------------------------------------




the applicable currency) that exceeds the Impacted Interest Period, in each
case, as of the Specified Time on the Quotation Day for such Interest Period.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person; (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person; (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person; (d)
the purchase or other acquisition of Cash Equivalents or (e) the acquisition in
the ordinary course of business of any interests in real property or any other
investment. Any binding commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in the Loan
Documents, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Joinder Agreement” means the joinder agreement with respect to the Guaranty and
the Contribution Agreement to be executed and delivered pursuant to Section 7.12
by any additional Guarantor, substantially in the form of Exhibit D.
“JPMCB” means JPMorgan Chase Bank, N.A., together with its successors and
assigns.
“Lender” means each financial institution from time to time party hereto,
together with its respective successors and permitted assigns.
“Lender Counterparty” means each counterparty to an Interest Rate Agreement that
is a Lender, the Agent or any of their respective Affiliates (including any
Person who is the Agent or a Lender (and any Affiliate thereof) as of the
Agreement Date or the date on which such Person enters into such Interest Rate
Agreement, but at any time subsequent to the Agreement Date or entering into
such Interest Rate Agreement, as the case may be, ceases to be the Agent or a
Lender, as the case may be).
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto (or, if not set forth
thereon, as specified in its Administrative Questionnaire provided to the Agent)
or in the applicable Assignment and Acceptance Agreement, or such other office
of such Lender as such Lender may notify the Agent in writing from time to time.
“LIBOR Base Rate” means, for any LIBOR Rate Loan for any Interest Period
therefor, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen or, in the event such rate does
not appear on either of such Reuters pages, on any successor or substitute page
on such screen that displays such rate or, if Reuters ceases to publish such
rate, on the appropriate page of such other commercially available information
service that publishes such rate as shall be selected by the Agent from time to
time in its reasonable discretion (the “LIBOR Screen Rate”) as of the Specified
Time on the Quotation Day for such Interest Period; provided that, if the LIBO
Screen Rate shall be less than zero, such rate shall be deemed to be zero;
provided further that, if a LIBOR Screen Rate shall not be available at the
applicable time for the applicable Interest Period (the “Impacted Interest
Period”), then the LIBOR Base Rate for such Interest Period shall be the
Interpolated Rate, subject to Section 4.2; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero.

- 14 -

--------------------------------------------------------------------------------




“LIBOR Rate” means, with respect to any LIBOR Rate Loan for any Interest Period
therefore, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBOR Base Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“LIBOR Rate Loans” means Loans bearing interest at a rate based on the LIBOR
Base Rate or LIBOR Rate, as applicable.
“LIBOR Screen Rate” has the meaning given to that term in the definition of
“LIBOR Base Rate” in this Section 1.1.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title, encumbrance or
preferential arrangement which has the same practical effect of constituting a
security interest or encumbrance of any kind, whether voluntarily incurred or
arising by operation of law, in respect of any property of such Person, or upon
the income or profits therefrom; (b) any arrangement, express or implied, under
which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than a financing statement filed in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code as in effect in an
applicable jurisdiction that is not in the nature of a security interest.
“Loan” has the meaning given that term in Section 2.1(a), and shall include any
New Term Loan.


“Loan Document” means this Agreement, each Note, the Guaranty, the Contribution
Agreement, each Joinder Agreement, and each other document or instrument now or
hereafter executed and delivered by an Obligor in connection with, pursuant to
or relating to this Agreement.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Termination Date.
“Mandatory Prepayment Event” means (a) the issuance after the Effective Date of
common or preferred equity securities by the REIT Guarantor or the Borrower, (b)
the incurrence after the Effective Date of (i) Indebtedness secured by a
mortgage lien on any Property owned or ground-leased by the Borrower or a
Subsidiary of the Borrower or (ii) any unsecured term loan Indebtedness
(including any unsecured notes) of the REIT Guarantor, the Borrower or any
Subsidiary of the Borrower, and (c) sale of (A) any Property owned or
ground-leased by the Borrower or a Subsidiary of the Borrower or (B) any Equity
Interests of any Subsidiary of the Borrower.
“Market Square Property” means the complex of two office buildings known as
Market Square located at 701 and 801 Pennsylvania Avenue, NW, in Washington, DC.

- 15 -

--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse change in or effect on
(a) the business, assets, financial condition, liabilities (actual or
contingent), or results of operations of the Borrower and its Subsidiaries or
any other Obligor and its Subsidiaries each taken as a whole, (b) the ability of
an Obligor to perform its obligations under the Loan Documents to which it is a
party, (c) the validity or enforceability of such Loan Documents, or (d) the
rights and remedies of the Lenders and the Agent under the Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any other Obligor or
any of their respective Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.
“Maturing Indebtedness” has the meaning given to that term in the definition of
“Debt to Asset Value Ratio” in this Section 1.1
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any Governing Document), other than this Agreement or any other Loan
Document, that prohibits, restricts or limits, or purports to prohibit, restrict
or limit, the creation or assumption of any Lien on any assets of a Person as
security for the Indebtedness of such Person or any other Person, or entitles
another Person to obtain or claim the benefit of a Lien on any assets of such
Person; provided, however, that an agreement that conditions a Person’s ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Cash Proceeds” means with respect to (a) any Mandatory Prepayment Event
that is an issuance of equity or incurrence of Indebtedness, the cash proceeds
received by the REIT Guarantor, the Borrower or a Subsidiary of the Borrower, as
the case may be, from such Mandatory Prepayment Event, net of (i) attorneys’
fees, broker’s fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred and payable to third parties in connection therewith and (ii) the
principal amount, premium or penalty, if any, interest and all other amounts
paid with respect to any Indebtedness which is being refinanced by such
Indebtedness, and (b) any Mandatory Prepayment Event that is a sale of property
or Equity Interest, the cash proceeds thereof received by the Borrower or a
Subsidiary of the Borrower, as the case may be (including cash proceeds
subsequently received (as and when received) in respect of non-cash
consideration initially received), net of (i) selling expenses (including,
without limitation, reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts escrowed or
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such sale (provided that, to the extent and at the time any such amounts are
released from such escrow or reserve, such amounts shall constitute Net Cash
Proceeds) and (iii) the principal amount, premium or penalty, if any, interest
and all other amounts on any Indebtedness which is secured by the asset sold in
such sale and which is required to be repaid with such proceeds (other than any
such Indebtedness assumed by the purchaser of such asset).

- 16 -

--------------------------------------------------------------------------------




“Net Operating Income” or “NOI” means, for any Property and for a given period,
an amount equal to the sum of (a)  the gross revenues for such Property for such
fiscal period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all operating expenses
incurred with respect to such Property for such fiscal period (including an
appropriate accrual for property taxes, insurance and other expenses not paid
quarterly); provided there shall be deducted from such amount the following (to
the extent not duplicative of deductions already taken in the calculation of Net
Operating Income), on a pro rata basis for such period, management expenses
computed at an annual rate equal to the greater of (i) two percent (2.0%) of the
annualized gross revenue of such Property or (ii) the annualized amount of
management fees actually incurred with respect to such Property. The Borrower
may perform the preceding calculation on an aggregate basis for all such
Properties wherever the context would appropriately permit or warrant the use of
an aggregate calculation. For purposes of calculating the NOI of any Property,
if such Property is owned, in whole or in part, by one or more Non-Wholly Owned
Subsidiaries, there shall be deducted from such calculation all NOI not
allocated to Borrower’s or REIT Guarantor’s interest in such Non-Wholly Owned
Subsidiaries pursuant to any agreement or instrument governing the same.
“New Term Loan Commitments” has the meaning set forth in Section 2.14.
“New Term Loan Lender” has the meaning set forth in Section 2.14.
“New Term Loans” has the meaning set forth in Section 2.14.
“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, bankruptcy, insolvency,
receivership or other similar events and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then such Indebtedness
shall not constitute “Nonrecourse Indebtedness” only to the extent of the amount
of such claim) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness or (b) if such Person is a
Single Asset Entity, any Indebtedness for borrowed money of such Person.
“Non-Wholly Owned Subsidiary” means any Subsidiary which is not a Wholly Owned
Subsidiary.
“Note” has the meaning given to that term in Section 2.10.
“Notice of Borrowing” means a notice in the form of Exhibit E to be delivered to
the Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of the Loans.
“Notice of Continuation” means a notice in the form of Exhibit F to be delivered
to the Agent pursuant to Section 2.8 evidencing the Borrower’s request for the
Continuation of a LIBOR Rate Loan.
“Notice of Conversion” means a notice in the form of Exhibit G to be delivered
to the Agent pursuant to Section 2.9 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Obligors owing to the Agent or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due

- 17 -

--------------------------------------------------------------------------------




or not due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any promissory note.
“Obligors” means any Person now or hereafter primarily or secondarily obligated
to pay all or any part of the Obligations, including the Borrower and the
Guarantors.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not affiliated with the Borrower
and paying rent (or subject to free rent for periods of ninety (90) days or
less) at rates not materially less than rates generally prevailing at the time
the applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for thirty (30) or
more days to (b) the aggregate net rentable square footage of such Property. For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within ninety (90) days of such date.
“Off-Balance Sheet Obligations” means liabilities and obligations of the REIT
Guarantor, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the REIT
Guarantor would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the REIT
Guarantor’s report on Form 10‑Q or Form 10‑K (or their equivalents) which the
REIT Guarantor is required to file with the Securities and Exchange Commission
(or any Governmental Authority substituted therefor). As used in this
definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR Parts 228, 229 and 249).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to an assignment request by Borrower under Section 4.5).
“Participant” has the meaning given to that term in Section 12.5(c).
“Participant Register” has the meaning set forth in Section 12.5(c).
“Patriot Act” has the meaning given to that term set forth in Section 12.19.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, as to any Person, (a) liens securing taxes, assessments
and other charges or levies imposed by any governmental authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
environmental laws) or the claims of materialmen, mechanics, carriers,

- 18 -

--------------------------------------------------------------------------------




warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under the applicable provisions of this Agreement; (b) liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar applicable laws; (c) liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) liens in favor of the Agent for the benefit of the Lenders; (f)
liens in favor of the Borrower or a Guarantor securing obligations owing by a
Subsidiary to the Borrower or a Guarantor; and (g) liens securing judgments that
do not otherwise give rise to a Default or an Event of Default.
“Person” means an individual, corporation, partnership, limited liability
company, joint stock company, association, trust or unincorporated organization,
joint venture, a government or any agency or political subdivision thereof, or
any other entity of whatever nature.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post‑Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the sum of (a) two percent (2.0%) per annum plus (b) the sum of
(i) the Alternate Base Rate plus (ii) Applicable Margin (utilizing the
applicable “Base Rate - Applicable Margin” as identified in the definition of
“Applicable Margin”) as in effect from time to time.
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the REIT Guarantor or any of its Subsidiaries. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to the REIT Guarantor or any of
its Subsidiaries; or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means the rate of interest per annum announced publicly by the
Lender acting as the Agent as its prime rate from time to time in its Principal
Office. The Prime Rate is not necessarily the best or the lowest rate of
interest offered by the Lender acting as the Agent or any other Lender. Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
“Principal Office” means the office of the Agent located at 270 Park Avenue, New
York, New York, or such other office of the Agent as the Agent may designate
from time to time.

- 19 -

--------------------------------------------------------------------------------




“Prohibited Person” has the meaning given to that term in Section 6.1(hh).
“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a ground lease by the Borrower, any other
Obligor, or any of their respective Subsidiaries or any Unconsolidated Affiliate
of the Borrower, any other Obligor, or any of their respective Subsidiaries and
which is located in a State of the United States of America or the District of
Columbia.
“Qualified Subsidiary” has the meaning given to that term in the definition of
“Unencumbered Asset” in this Section 1.1.
“Quotation Day” means, with respect to any LIBOR Rate Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.
“Rating” means, at any time, the Borrower’s corporate credit or issuer rating
issued by Moody’s or S&P, then in effect (which may be a private rating).
“Rating Agencies” means, collectively, Moody’s and S&P.
“Recipient” means the Agent or any Lender, as applicable.
“Reference Banks” means such banks as may be appointed by the Agent in
consultation with the Borrower.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Agent at its request by the Reference Banks
as of the Specified Time on the Quotation Day for LIBOR Rate Loans of the
applicable Interest Period as the rate at which the relevant Reference Bank
could borrow funds in the London interbank market in Dollars and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in Dollars for that period.
“Register” has the meaning given to that term in Section 12.5(e).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or treaty
or the adoption or making after such date of any interpretation, directive,
guideline or request applying to a class of banks, including such Lender, of or
under any Applicable Law or treaty (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful) by any
Governmental Authority or monetary authority charged with the interpretation,
implementation or administration thereof or compliance by any Lender with any
rule, regulation, guideline, request or directive regarding capital adequacy,
capital or liquidity requirements. Notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) and
(b) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful), in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, promulgated, implemented or issued.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

- 20 -

--------------------------------------------------------------------------------




“REIT Guarantor” means Columbia Property Trust, Inc., a Maryland corporation.
“Requisite Lenders” means Lenders whose aggregate Commitment Percentage exceeds
fifty percent (50%) (excluding Defaulting Lenders who, accordingly, are not
entitled to vote in accordance with Section 3.11).
“Responsible Officer” means (a) with respect to REIT Guarantor (acting as a
signatory for Borrower), REIT Guarantor’s President, chief executive officer,
chief financial officer, chief accounting officer or any other financial officer
who is a vice president or more senior officer, (b) with respect to any other
Obligor, such Obligor’s chief executive officer, chief financial officer, or any
other financial officer who is a vice president or more senior officer, and
(c) with respect to any Lender, any officer, partner, managing member or similar
person apparently authorized to execute documents on behalf of such Lender. A
Responsible Officer shall also include any other person or officer specifically
authorized and designated as such by the applicable Person.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower, the REIT Guarantor,
any other Obligor or any of their respective Subsidiaries now or hereafter
outstanding, except a dividend payable solely in Equity Interests of identical
class to the holders of that class; (b) any payment on account of any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower, the REIT Guarantor, any other Obligor or any of their
respective Subsidiaries now or hereafter outstanding, except a conversion or
exchange for other Equity Interests of identical class to the holders of that
class; and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Borrower, the REIT Guarantor, any other Obligor or any of their respective
Subsidiaries now or hereafter outstanding.
“Revolving Credit Agreement” means the Amended and Restated Credit Agreement
dated as of August 21, 2013, by and among the Borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the Effective Date, Cuba, Iran,
North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned at least 50% by, or controlled by,
any such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means, with respect to any country, territory or Person, economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by (a) the U.S. government, including those administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State, or (b) the United Nations Security Council, the
European Union, any European Union member state or Her Majesty’s Treasury of the
United Kingdom, in each case to the extent applicable to such country, territory
or Person.
“Secured Debt” means with respect to the Borrower and the other Obligors or any
of their respective Subsidiaries as of any given date, the aggregate principal
amount of all Indebtedness of such Persons on a consolidated basis outstanding
at such date and that is secured in any manner by any Lien (other than

- 21 -

--------------------------------------------------------------------------------




Indebtedness secured in any manner by any Lien on any partnership, membership or
other equity interests unless such Indebtedness is also secured by a Lien on
Property), and in the case of the Obligors, shall include (without duplication),
such Obligor’s Equity Percentage of the Secured Debt of its Unconsolidated
Affiliates.
“Secured Debt to Total Asset Value Ratio” means the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value. For purposes of calculating
such ratio, (i) Secured Debt shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) Maturing Indebtedness that is Secured Debt and (y)
unrestricted cash and Cash Equivalents in excess of $25,000,000, and (ii) Total
Asset Value shall be adjusted by deducting therefrom the amount deducted from
Secured Debt pursuant to clause (i).
“Secured Recourse Debt to Total Asset Value Ratio” means the ratio (expressed as
a percentage) of Secured Debt (excluding Nonrecourse Indebtedness) to Total
Asset Value.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Shareholder Equity” means an amount equal to shareholders’ equity or net worth
of the REIT Guarantor and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP.
“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all Contingent Liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw Hill
Companies, Inc. and its successors.
“Specified Time” means as of 11:00 a.m., London time.
“Stabilized Property” means a completed Property that has achieved an Occupancy
Rate of at least eighty percent (80%) for a period of not less than one (1) full
calendar quarter.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject, with respect to the
LIBOR Rate, for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Any portion of the Loan
consisting of a LIBOR Rate Loan shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

- 22 -

--------------------------------------------------------------------------------




“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.
“Syndication Agent” means PNC Bank, National Association.
“Tangible Net Worth” means, as of a given date, (a) the Shareholder Equity of
the REIT Guarantor and its Subsidiaries determined on a consolidated basis plus
(b) accumulated depreciation and amortization expense minus (c) the following
(to the extent reflected in determining Shareholder Equity of the REIT Guarantor
and its Subsidiaries): (i) the amount of any write-up in the book value of any
assets contained in any balance sheet resulting from revaluation thereof or any
write‑up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP (except for allocations of property
purchase prices pursuant to ASC 805), all determined on a consolidated basis.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means July 6, 2015; provided that the Termination Date may be
extended as provided in Section 2.12.
“Titled Agent” means any entity given the title of “Lead Arranger and
Bookrunner”, “Syndication Agent”, or “Documentation Agent” with respect to this
Agreement, together with their respective successors and permitted assigns.
“Total Asset Value” means as of any date of determination the sum (without
duplication) of all of the following of the Borrower, the REIT Guarantor and
their Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and Cash Equivalents, plus (b) with
respect to each Property (other than Development Properties, the Market Square
Property and Properties with a negative Net Operating Income) owned for four (4)
consecutive fiscal quarters by the Borrower, the REIT Guarantor or any of their
respective Subsidiaries, the quotient of (i) Net Operating Income less Capital
Reserves attributable to such Property (without regard to its occupancy) for the
prior fiscal quarter of the Borrower most recently ended times four (4), divided
by (ii) the applicable Capitalization Rate, plus (c) with respect to each
Property acquired during the most recent four (4) fiscal quarters of the
Borrower, the greater of (i) the quotient of (A) Net Operating Income less
Capital Reserves attributable to such Property (without regard to its occupancy)
for the prior fiscal quarter of the Borrower most recently ended times four (4),
divided by (B) the applicable Capitalization Rate, and (ii) the undepreciated
GAAP book value (after taking into account any impairments) of such Property,
plus (d) with respect to the Market Square Property, the greater of (1) the
quotient of (A) Net Operating Income less Capital Reserves attributable to the
Market Square Property (without regard to its occupancy) for the prior fiscal
quarter of the Borrower most recently ended times four (4), divided by (B) the
Capitalization Rate for CBD or Urban Infill Properties, and (2) the
undepreciated GAAP book value (after taking into account any impairments) of the
Market Square Property, plus (e) the undepreciated GAAP book value (after taking
into account any impairments) for Construction-In-Process for Development
Properties, plus (f) the undepreciated GAAP book value (after taking into
account any impairments) of Unimproved Land. The Borrower’s pro rata share of
assets held by Unconsolidated

- 23 -

--------------------------------------------------------------------------------




Affiliates (excluding assets of the type described in the immediately preceding
clause (a)) will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets. For purposes of
determining Total Asset Value, Net Operating Income from Properties acquired or
disposed of by the Borrower, any Subsidiary of the Borrower or any
Unconsolidated Affiliate during the immediately preceding four (4) fiscal
quarters of the Borrower shall be excluded from clause (b) above.
For purposes of determining Total Asset Value, Total Asset Value attributable to
the following investments in excess of the limitations set forth below shall be
excluded from Total Asset Value:
(a) Unimproved Land - five percent (5%) of Total Asset Value (calculated before
any exclusions pursuant to this paragraph);
(b) Unconsolidated Affiliates - twenty percent (20%) of Total Asset Value
(calculated before any exclusions pursuant to this paragraph);
(c) Construction-in-Process for Development Properties - fifteen percent (15%)
of Total Asset Value (calculated before any exclusions pursuant to this
paragraph);
(d) Properties that are not primarily either office or industrial Properties -
ten percent (10%) of Total Asset Value (calculated before any exclusions
pursuant to this paragraph);
(e) Properties not located in a State of the United States of America or the
District of Columbia - five percent (5%) of Total Asset Value (calculated before
any exclusions pursuant to this paragraph); and
(f) investments described in clauses (a) through (e) above in the aggregate -
thirty percent (30%) of Total Asset Value (calculated before any exclusions
pursuant to this paragraph), and it being agreed that any investments already
excluded pursuant to clauses (a) through (e) above shall be excluded from this
clause (f) before any additional investments are excluded from this clause (f)).
“Total Indebtedness” means all Indebtedness of the Borrower, the REIT Guarantor
and all of their respective Subsidiaries determined on a consolidated basis and
in the case of the Borrower, shall include (without duplication), the Borrower’s
pro rata share of the Indebtedness of its Unconsolidated Affiliates.
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Rate
Loan or Base Rate Loan.
“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(a) in whom such Person holds an Investment, which Investment is accounted for
in the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
“Unencumbered Adjusted NOI” means, for any period, (a) NOI from all Unencumbered
Assets (without regard to the occupancy of an individual Unencumbered Asset, but
subject to the terms of Section 9.14) for the immediately preceding calendar
quarter less (b) Capital Reserves attributable to such Unencumbered Assets for
such period.
“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed and operational principally
as an industrial or office property unless such property is a Development
Property; (b) the Property is owned, or leased under an Eligible Ground Lease or
Approved

- 24 -

--------------------------------------------------------------------------------




Bond Transaction, entirely by the Borrower, a Guarantor and/or a Qualified
Subsidiary; (c) neither such Property, nor any interest of the Borrower, any
Guarantor or any Qualified Subsidiary therein, is subject to any Lien (other
than those described in clauses (a), (c) and (d) of the definition of Permitted
Liens) or a Negative Pledge; (d) if such Property is owned or leased by a
Guarantor or a Qualified Subsidiary (i) none of the Borrower’s or any other
Subsidiary’s direct or indirect ownership interest in such Guarantor or
Qualified Subsidiary is subject to any Lien (other than those described in
clauses (a), (c) and (d) of the definition of Permitted Liens) or to a Negative
Pledge; and (ii) the Borrower directly or indirectly through a Subsidiary, has
the right to take the following actions without the need to obtain the consent
of any Person: (x) to sell, transfer or otherwise dispose of such Property and
(y) to create a Lien on such Property as security for Indebtedness of the
Borrower, such Guarantor or such Qualified Subsidiary, as applicable; (e) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property and except
for casualties that are covered in whole or in substantial part by insurance;
(f) if such Property constitutes a Development Property and construction of
above-ground improvements has commenced, such construction has not been
terminated, suspended, or otherwise interrupted for more than one hundred twenty
(120) consecutive days (unless such delay is a result of force majeure);
(g) such Property is located entirely in a State of the United States or the
District of Columbia; (h) if such Property is owned or leased by a Subsidiary of
the Borrower that is not a Guarantor (a “Qualified Subsidiary”), the Borrower
owns, directly or indirectly, at least 75% of the Equity Interests in such
Qualified Subsidiary, controls all major decisions of such Qualified Subsidiary
(including, without limitation, decisions to sell or encumber property) and
otherwise possess the ordinary voting power to elect a majority of the board of
directors, or other persons performing similar functions, of such Qualified
Subsidiary, and such Qualified Subsidiary (1) has no Indebtedness (including
guaranty obligations, but excluding Nonrecourse Indebtedness), (2) is not
subject to any Bankruptcy Event, and (3) is not subject to any judgments in
excess of $10,000,000 (excluding amounts for which insurance coverage has been
confirmed by the applicable carrier) in the aggregate that continues for 30 days
without being paid, stayed or dismissed.
“Unencumbered Asset Certificate” has the meaning given to that term in Section
8.3.
“Unencumbered Asset Coverage Ratio” means the ratio of (a) the Unencumbered
Asset Value as of the date of determination to (b) the Unsecured Debt of the
Obligors and their Subsidiaries as of such date of determination. For purposes
of calculating such ratio, Unsecured Debt shall be adjusted by deducting
therefrom an amount equal to the lesser of (x) Unsecured Debt that is either
Maturing Indebtedness or can be repaid without penalty or premium and (y)
unrestricted cash and Cash Equivalents in excess of $25,000,000.
“Unencumbered Asset Value” means as of any date of determination the sum
(without duplication) of (a) the Unencumbered Adjusted NOI from Properties
included in Unencumbered Assets (excluding NOI attributable to (x) Development
Properties included within Unencumbered Assets, (y) Properties included in the
calculation of book value of Unencumbered Assets in clauses (b) and (c) of this
definition, and (z) Properties with a negative Unencumbered Adjusted NOI) for
the prior fiscal quarter most recently ended times four (4) divided by the
applicable Capitalization Rate, plus (b) with respect to each Unencumbered Asset
acquired during the most recent four (4) fiscal quarters of the Borrower, the
greater of (i) the quotient of (A) Unencumbered Adjusted NOI attributable to
such Property for the prior fiscal quarter most recently ended times four (4),
divided by (B) the applicable Capitalization Rate, and (ii) the undepreciated
GAAP book value (after taking into account any impairments) of such Unencumbered
Asset, plus (c) with respect to the Market Square Property (if an Unencumbered
Asset), the greater of (1) the quotient of (A) Unencumbered Adjusted NOI
attributable to the Market Square Property for the prior fiscal quarter most
recently ended times four (4), divided by (B) the Capitalization Rate for CBD or
Urban Infill Properties, and (2) the undepreciated GAAP book value (after taking
into account any impairments) of the Market Square

- 25 -

--------------------------------------------------------------------------------




Property, plus (d) with respect to each Construction-In-Process for a
Development Property included within Unencumbered Assets, until the earlier of
(i) the date such Property is no longer a Development Property, or (ii) the
second calendar quarter after such Property becomes a Stabilized Property, the
greater of (i) the quotient of (A) Unencumbered Adjusted NOI attributable to
such Property for the prior fiscal quarter most recently ended times four (4),
divided by (B) the applicable Capitalization Rate, and (ii) the undepreciated
GAAP book value (after taking into account any impairments) of such Property. To
the extent that the aggregate Unencumbered Asset Value attributable to (A)
Properties subject to an Eligible Ground Lease (other than Properties subject to
an Approved Bond Transaction) exceeds ten percent (10%) of the Unencumbered
Asset Value, (B) Development Properties exceeds ten percent (10%) of the
Unencumbered Asset Value, or (C) Properties subject to an Eligible Ground Lease
(other than Properties subject to an Approved Bond Transaction), Development
Properties and Properties owned or ground-leased by a Qualified Subsidiary that
is not a Wholly-Owned Subsidiary, in the aggregate, exceeds twenty percent (20%)
of the Unencumbered Asset Value, such excess shall be excluded.
“Unencumbered Interest Coverage Ratio” means the ratio of (a) the Unencumbered
Adjusted NOI to (b) the Unsecured Interest Expense for the immediately preceding
calendar quarter.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and on which no
development is scheduled to occur within the following twelve (12) months.
“Unsecured Debt” means (a) Indebtedness of the Obligors and their Subsidiaries
on a consolidated basis outstanding at any time which is (a) not Secured Debt or
(b) secured in any manner by any Lien on any partnership, membership or other
equity interests unless also secured by a Lien on Property.
“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Obligors and their Subsidiaries on a consolidated basis attributable to
Unsecured Debt of the Obligors and their Subsidiaries for such period.
“Unused Fee” has the meaning given to that term in Section 3.6.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.12(g)(ii)(B)(iii).
“Wholly Owned Subsidiary” means any Subsidiary of the Borrower or the REIT
Guarantor in respect of which all of the equity securities or other ownership
interests (other than, in the case of a corporation, directors’ qualifying
shares) are at the time directly or indirectly owned by the Borrower or the REIT
Guarantor.
“Withholding Agent” means the Agent and the Borrower.

- 26 -

--------------------------------------------------------------------------------




Section 1.2 General; References to Times.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. references in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Titles and captions of Articles, Sections, subsections and clauses in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement. Unless otherwise indicated, all references to time are
references to NEW YORK, NEW YORK time.
Section 1.3 Accounting Terms; GAAP.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Agent notifies the
Borrower that the Requisite Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (and the Borrower and
the Lenders agree to negotiate in good faith to amend such provision to preserve
the original intent thereof in light of such change in GAAP). Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, so that such
Indebtedness and other liabilities will be valued at the historical cost basis,
which generally is the contractual amount owed adjusted for amortization or
accretion of any premium or discount, and (ii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as Capital Lease Obligations.
ARTICLE II. CREDIT FACILITY
Section 2.1 Term Loans.
(a)Generally. Subject to the terms and conditions set forth in this Agreement,
during the Commitment Period, each Lender hereby severally and not jointly
agrees to make a term loan (each individually, a “Loan” and, collectively, the
“Loans”), in Dollars, to the Borrower as requested by the Borrower in accordance
with Section 2.1(b) (the first of such draws, the “Initial Loan Borrowing” and
each subsequent borrowing, a “Delayed Loan Borrowing”, and collectively, the
“Loan Borrowings”); provided that (i) the

- 27 -

--------------------------------------------------------------------------------




Initial Loan Borrowing and each Delayed Loan Borrowing shall be in a minimum
amount of $20,000,000, and not more than three (3) Delayed Loan Borrowings shall
be permitted, (ii) all Loan Borrowings shall be made no later than the last day
of the Commitment Period, (iii) the aggregate principal amount of such Loan
Borrowing shall not exceed the amount of the unused Commitments on the date of
such Loan Borrowing, and (iv) the principal amount of Loans made by any Lender
to the Borrower shall not exceed such Lender’s Commitment. No Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make a Loan hereunder nor shall the Commitment of any Lender be increased or
decreased as a result of any such failure. The Loans, or any portion thereof,
may be either a Base Rate Loan or a LIBOR Loan, as determined by the Borrower in
any Notice of Borrowing, any Notice of Continuation, any Notice of Conversion or
as otherwise provided in this Agreement. The Commitments, with respect to the
making of the Loans (and not with respect to the obligations of the Lenders to
convert or continue any Loans), shall expire on the last day of the Commitment
Period (regardless of the failure of the Borrower to request a Delayed Loan
Borrowing or the failure of the Borrower to fully utilize the Commitments).
(b)Requesting Loans. The Borrower shall give the Agent notice pursuant to the
Notice of Borrowing of each borrowing of the Loans no later than 11:00 a.m. (i)
in the case of LIBOR Loans, on the date three Business Days prior to the
proposed date of such borrowing, and (ii) in the case of Base Rate Loans, on the
date one Business Day prior to the proposed date for such borrowing. Such Notice
of Borrowing shall be irrevocable once given and binding on the Borrower.
(c)Disbursements of Loan Proceeds. No later than 1:00 p.m. on the date specified
in the Notice of Borrowing, each Lender will make available for the account of
its applicable Lending Office to the Agent at the Principal Office, in
immediately available funds, the proceeds of the Loan to be made by such Lender.
Subject to satisfaction of the applicable conditions set forth in Article V for
such borrowing, the Agent will make the proceeds of such borrowing available to
the Borrower, in immediately available funds, no later than 3:00 p.m. on the
date and in the account specified by the Borrower in such Notice of Borrowing.
Section 2.2 Termination or Reduction of Commitments.
(a)Termination. Unless previously terminated, the unused Commitments shall
terminate on the last day of the Commitment Period.
(b)Optional Reduction. The Borrower may, at its option, at any time terminate,
or from time to time reduce, the unused Commitments; provided that each
reduction of the unused Commitments shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. The Borrower shall
notify the Agent of any such election to terminate or reduce the Commitments by
2:00 p.m. at least one (1) Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.2 shall be irrevocable; provided that a notice of termination
of the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitment Percentages.
(c)Mandatory Reduction. If, on or after December 12, 2014 and prior to the last
day of the Commitment Period, any event shall occur that constitutes a Mandatory
Prepayment Event (or would have constituted a Mandatory Prepayment Event had it
occurred after the Effective Date), then the Commitments shall be automatically
and permanently reduced by the amount equal to the amount of Net Cash Proceeds

- 28 -

--------------------------------------------------------------------------------




that would have been required to prepay the Loans under Section 2.7(b); provided
that if any Loans are outstanding on the date of such Mandatory Prepayment
Event, the Net Cash Proceeds shall be applied first to the prepayment of Loans
under Section 2.7(b) and then to the reduction of the Commitments under this
Section 2.2(c). In the case of any such event, the Borrower shall deliver to the
Administrative Agent written notice of such event together with a certificate of
a Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the Net Cash Proceeds to be applied to reduce the Commitments.
Each such reduction of the Commitments shall be made ratably among the Lenders
in accordance with their respective Commitment Percentages.
Section 2.3 [Reserved].
Section 2.4 Rates and Payment of Interest on Loans.
(a)Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:
(i)during such periods as such Loan is a Base Rate Loan, at the Alternate Base
Rate (as in effect from time to time) plus the Applicable Margin (utilizing the
applicable “Base Rate - Applicable Margin” as identified in the definition of
“Applicable Margin”); and
(ii)during such periods as such Loan is a LIBOR Rate Loan, at the LIBOR Rate for
the Interest Period in effect for such Loan plus the Applicable Margin (using
the applicable “LIBOR Rate - Applicable Margin” as identified in the definition
of “Applicable Margin”).
Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).
(b)Payment of Interest. Accrued interest on Base Rate Loans shall be payable in
arrears on the first day of each calendar month. Accrued interest on LIBOR Rate
Loans shall be payable in arrears on the last day of each Interest Period and,
in the case of a LIBOR Rate Loan with an Interest Period longer than three (3)
months, on each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
Accrued Interest on all Loans shall also be payable in arrears upon termination
of the Commitments. In addition, upon any Conversion of any LIBOR Rate Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such Conversion. Interest
payable at the Post-Default Rate shall be payable from time to time on demand.
Promptly after the determination of any interest rate provided for herein or any
change therein, the Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower. All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
Section 2.5 Number of Interest Periods.
There may be no more than five (5) different Interest Periods for LIBOR Rate
Loans that are outstanding at the same time.
Section 2.6 Repayment of Loans.

- 29 -

--------------------------------------------------------------------------------




The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans, together with all other amounts then
outstanding under this Agreement, on the Termination Date.
Section 2.7 Optional Prepayments; Mandatory Prepayments.
(a)Optional. Subject to Section 3.5 and Section 4.4, the Borrower may prepay any
Loan at any time without premium or penalty. The Borrower shall notify the Agent
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a LIBOR Rate Loan, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of a Base Rate Loan, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice relating to a Loan, the Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Loan shall be in accordance
with Section 3.5. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.4, and shall be applied in accordance with Section
3.2. Any Loans that are prepaid may not be reborrowed.
(b)Mandatory. From and after the date of the Initial Loan Borrowing, the
Borrower shall prepay outstanding Loans with the Net Cash Proceeds received by
the Parent, the Borrower or any Subsidiary of the Borrower from any Mandatory
Prepayment Event that occurs on or after the date of the Initial Loan Borrowing.
The Borrower shall make such payments to the Administrative Agent for the
account of the Lenders, within five (5) Business Days after such Net Cash
Proceeds are received. In the case of any prepayment made or to be made in
connection with this Section 2.7(b): (A) the Borrower shall deliver to the
Administrative Agent at least three (3) Business Days’ prior written notice of
such prepayment together with a certificate of a Responsible Officer of the
Borrower setting forth in reasonable detail the calculation of the Net Cash
Proceeds to be prepaid; (B) the Administrative Agent will promptly notify each
Lender of its receipt of such Notice of Prepayment and of the amount of such
Lender’s Commitment Percentage of such prepayment; (C) the Borrower shall make
such prepayment and the payment amount specified in such Notice of Prepayment
shall be due and payable on the date specified therein; (D) any prepayment of a
LIBOR Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 4.4; and (E) each such
repayment shall be applied to the applicable Loans of the Lenders in accordance
with their respective Commitment Percentages. The failure of the Borrower to
make a required repayment under this Section 2.7(b) following the occurrence of
a Mandatory Prepayment Event shall constitute an Event of Default hereunder. Any
Loans that are prepaid may not be reborrowed.
Section 2.8 Continuation.
So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, with respect to any LIBOR Rate Loan, elect
to maintain such LIBOR Rate Loan or any portion thereof as a LIBOR Rate Loan by
selecting a new Interest Period for such LIBOR Rate Loan. Each new Interest
Period selected under this Section shall commence on the last day of the
immediately preceding Interest Period. Each selection of a new Interest Period
shall be made by the Borrower’s giving to the Agent a Notice of Continuation not
later than 11:00 a.m. on the third (3rd) Business Day prior to the date of any
such Continuation. Such notice by the Borrower of a Continuation shall be by
telephone or telecopy, confirmed immediately in writing if by telephone, in the
form of a Notice of Continuation, specifying (a) the proposed date of such
Continuation, (b) the LIBOR Rate Loans and portions thereof subject to such

- 30 -

--------------------------------------------------------------------------------




Continuation and (c) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder. Each Notice of Continuation shall be irrevocable
by and binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Agent shall notify each applicable Lender by telecopy, or
other similar form of transmission, of the proposed Continuation. If the
Borrower shall fail to select in a timely manner a new Interest Period for any
such LIBOR Rate Loan in accordance with this Section, or shall fail to give a
timely Notice of Continuation with respect to a Base Rate Loan, or if a Default
or Event of Default shall have occurred and be continuing, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into (or, with respect to a Base Rate Loan, continue as) a Base Rate Loan
notwithstanding the first sentence of Section 2.9 or the Borrower’s failure to
comply with any of the terms of such Section.
Section 2.9 Conversion.
So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type. Any Conversion of a LIBOR Rate Loan into a Base Rate Loan
shall be made on, and only on, the last day of an Interest Period for such LIBOR
Rate Loan and, upon Conversion of a Base Rate Loan into a LIBOR Rate Loan, the
Borrower shall pay accrued interest to the date of Conversion on the principal
amount so Converted. Each such Notice of Conversion shall be given not later
than 11:00 a.m. on the Business Day prior to the date of any proposed Conversion
into Base Rate Loans and on the third (3rd) Business Day prior to the date of
any proposed Conversion into LIBOR Rate Loans. Promptly after receipt of a
Notice of Conversion, the Agent shall notify each applicable Lender by telecopy,
or other similar form of transmission, of the proposed Conversion. Subject to
the restrictions specified above, each Notice of Conversion shall be by
telephone (confirmed immediately in writing) or telecopy in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Rate Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.
Section 2.10 Notes.
(a)Note. The Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a promissory note of the Borrower substantially in the form
of Exhibit J (each a “Note”), payable to the order of such Lender in a principal
amount equal to the amount of its Commitment as originally in effect and
otherwise duly completed, unless a Lender requests to not receive a Note.
(b)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error.
(c)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.11 [Reserved].

- 31 -

--------------------------------------------------------------------------------




Section 2.12 Extension of Termination Date. The Borrower shall have the right,
exercisable once, to extend the Termination Date by six (6) months (for a
maximum total extension to January 6, 2016) upon satisfaction of the following
conditions for each extension: (i) the Borrower has given the Administrative
Agent written notice of its desire to exercise the extension option at least 30
days, but no more than 90 days, before the then scheduled Termination Date, (ii)
no Default under Section 10.1(a) or Section 10.1(b) and no Event of Default has
occurred and is continuing on the date of the Borrower’s extension notice, (iii)
no Default or Event of Default has occurred and is continuing on the date such
extension becomes effective as set forth below, and (iv) the Borrower pays an
extension fee equal to 0.15% of the outstanding principal amount of the Loans.
Such extension shall be effective as of the date of delivery of Borrower’s
notice of extension described in clause (i) above and the payment of the
extension fee described in clause (iv) above; provided that, upon the delivery
of Borrower’s notice of extension or payment of the extension fee, whichever is
the later to occur, the Borrower shall be deemed to have represented that the
conditions in preceding clauses (ii) and (iii) have been satisfied.
Section 2.13 [Reserved].
Section 2.14 Incremental Term Loans.
The Borrower may by written notice to the Agent, up to two (2) times during the
term of this Agreement, elect to establish one or more new term loan commitments
(the “New Term Loan Commitments”), in an aggregate amount equal to $150,000,000.
Each such notice shall specify (A) the date (each, an “Increased Amount Date”)
on which the New Term Loan Commitments shall be effective, which shall be a date
not less than 5 Business Days after the date on which such notice is delivered
to the Agent, (B) the amount of such New Term Loan Commitments, which must be at
least $25,000,000, and (C) the identity of each Lender or other Person that is
an Eligible Assignee (each, a “New Term Loan Lender”) to whom such New Term Loan
Commitments shall be allocated and the amounts of such allocations; provided
that any Lender approached to provide all or a portion of the New Term Loan
Commitments may elect or decline, in its sole discretion, to provide a New Term
Loan Commitment. Such New Term Loan Commitments shall become effective, as of
such Increased Amount Date; provided that, both before and after giving effect
to such New Term Loan Commitments (1) no Default or Event of Default shall exist
on such Increased Amount Date before or after giving effect to such New Term
Loan Commitments, as applicable; (2) both before and after giving effect to the
making of any New Term Loans, each of the conditions set forth in Section 5.2
shall be satisfied; (3) the Borrower shall be in pro forma compliance with the
covenants set forth in Section 9.1 as of the last day of the most recently ended
fiscal quarter for which a Compliance Certificate has been delivered after
giving effect to such New Term Loan Commitments; (4) the New Term Loan
Commitments shall be effected pursuant to one or more Additional Credit
Extension Amendments executed and delivered by the Borrower, the New Term Loan
Lender and the Agent, and each of which shall be recorded in the Register; and
(5) the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Agent in connection with any such
transaction.
On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Loan Lender shall make a Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment, and (ii) each New
Term Loan Lender shall become a Lender hereunder with respect to the New Term
Loan Commitment and the New Term Loans made pursuant thereto.
The Agent shall notify Lenders promptly upon receipt of the Borrower’s notice of
each Increased Amount Date and in respect thereof the New Term Loan Commitments
and the New Term Loan Lenders.

- 32 -

--------------------------------------------------------------------------------




The terms and provisions of the New Term Loans and New Term Loan Commitments
shall be identical to the existing Term Loans. In any event, the upfront fees
applicable to the New Term Loans shall be determined by the Borrower and the
applicable New Term Loan Lenders and shall be set forth in each applicable
Additional Credit Extension Amendment. Each Additional Credit Extension
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Agent to effect the provision of this Section
2.14.
Section 2.15 Advances by Agent.
Unless the Agent shall have been notified by any Lender prior to the specified
date of borrowing that such Lender does not intend to make available to the
Agent the Loan to be made by such Lender on such date, the Agent may assume that
such Lender will make the proceeds of such Loan available to the Agent on the
date of the requested borrowing and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Loan to be provided by such Lender and such Lender shall be liable to
Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon the Agent’s demand therefor, the Agent will promptly
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Agent. The Agent shall also be entitled to recover from the Lender
or the Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Agent to the Borrower to the date such corresponding amount is recovered
by the Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for such Loan or (ii) from a Lender at the Federal Funds
Effective Rate. Subject to the terms of this Agreement (including, without
limitation, Section 12.15), the Borrower does not waive any claim that it may
have against a Defaulting Lender.
ARTICLE III. Payments, Fees and Other General Provisions
Section 3.1 Payments.
Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 12:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Sections 3.2 and
3.3, the Agent may (but shall not be obligated to) debit the amount of any such
payment which is not made by such time from any special or general deposit
account of Borrower with the Agent, other than accounts as to which the Agent
has expressly waived offset rights in writing. The Borrower shall, at the time
of making each payment under this Agreement or any Note, specify to the Agent
the amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender at the applicable
Lending Office of such Lender no later than one (1) Business Day after receipt.
If the due date of any payment under this Agreement or any other Loan Document
would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day and interest shall be payable for
the period of such extension. If a court of competent jurisdiction shall adjudge
that any amount received and distributed by the Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
the Agent its proportionate share of the amount so adjudged to be repaid or
shall pay over the same in such manner and to such Persons as shall be
determined by such court.
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.1, Section 2.15 or Section 11.7, then the Agent may, in its
discretion and notwithstanding any contrary provision hereof,

- 33 -

--------------------------------------------------------------------------------




(i) apply any amounts thereafter received by the Agent for the account of such
Lender for the benefit of the Agent to satisfy such Lender’s obligations to it
under such Sections until all such unsatisfied obligations are fully paid and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections, in the case of each of (i) and (ii) above, in any order as determined
by the Agent in its discretion.
Section 3.2 Pro Rata Treatment.
(a)    Except to the extent otherwise provided herein: (i) each borrowing from
the Lenders under Section 2.1 shall be made from the Lenders, each payment of
the Unused Fees shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.2
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitment Percentages; (ii) each
payment or prepayment of principal of Loans by the Borrower and each payment of
the Fees under Section 2.12 shall be made for the account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them, provided that, with respect to any optional prepayment pursuant to
Section 2.7, such prepayments shall be applied to the Base Rate Loans and/or
groups of LIBOR Rate Loans with the same Interest Period at the direction of the
Borrower in its reasonable discretion; (iii) each payment of interest on Loans
by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the amount of interest on such Loans then due and payable to the
respective Lenders; and (iv) the making, Conversion and Continuation of Loans of
a particular Type (other than Conversions provided for by Section 4.6) shall be
made pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of making of Loans) or their respective Loans (in the
case of Conversions and Continuations of Loans) and the then current Interest
Period for each Lender’s portion of each Loan of such Type shall be coterminous.
(b)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.1, Section 2.15 or Section 11.7, then the Agent shall
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Agent in reasonable discretion.
Section 3.3 Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Obligor through the exercise
of any right of set‑off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to some or all of the
Lenders pro rata in accordance with Section 3.2 or Section 10.3, as applicable,
such Lender shall promptly purchase from the other applicable Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by such other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the applicable Lenders shall
share the benefit of such payment (net of any reasonable expenses which may be
incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with Section 3.2 or Section 10.3. To such end, all the applicable
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender so purchasing a participation
(or direct interest) in the Commitment, Loans or other Obligations owed to such
other Lenders may exercise all rights of set‑off,

- 34 -

--------------------------------------------------------------------------------




banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.
Section 3.4 Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5 Minimum Amounts.
(a)Borrowings and Conversions. Each Base Rate Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess
thereof. Each LIBOR Rate Loan and each Conversion of LIBOR Rate Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $500,000
in excess of that amount.
(b)Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof (or the aggregate principal amount of Loans then outstanding).
Section 3.6 Fees.
(a)Unused Fee. The Borrower shall pay to the Agent for the account of each
Lender (in accordance with its Commitment Percentage), an unused fee (the
“Unused Fee”) which shall accrue and be payable on the daily amount of the
unused Commitment of such Lender for the period beginning on the Effective Date,
and continuing through the last day of the Commitment Period, at a rate of 0.20%
per annum on the sum of the average daily unused portion of the Commitments. All
Unused Fees shall be fully earned when paid and nonrefundable under any
circumstances. Accrued Unused Fees shall be payable in arrears on the first day
of each month (for the preceding month) and on the last day of the Commitment
Period, commencing on February 2, 2015. All Unused Fees shall be computed on the
basis of a year of 365 or 366 days, as the case may be, and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(b)Other Fees. The Borrower agrees to pay the reasonable administrative and
other fees of the Agent and the Lead Arranger as may be agreed to in writing
from time to time.
Section 3.7 Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or a year of 365 or 366 days, as applicable, in the case
of Base Rate Loans when the Alternate Base Rate is based on the Prime Rate or
the Federal Funds Effective Rate) and the actual number of days elapsed.
Section 3.8 Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or

- 35 -

--------------------------------------------------------------------------------




received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law.
Section 3.9 Agreement Regarding Interest and Charges.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4. Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, Unused Fees, arrangement fees, amendment fees, up‑front fees,
commitment fees, facility fees, unused fee, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, or any other similar amounts are charges made to compensate
the Agent or any such Lender for underwriting or administrative services and
costs or losses performed or incurred, and to be performed or incurred, by the
Agent and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. The Borrower hereby
acknowledges and agrees that the Lenders have imposed no minimum borrowing
requirements, reserve or escrow balances or compensating balances related in any
way to the Obligations. Any use by the Borrower of certificates of deposit
issued by any Lender or other accounts maintained with any Lender has been and
shall be voluntary on the part of the Borrower. All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.
Section 3.10 Statements of Account.
The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon the Borrower absent manifest error. The failure of the
Agent to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.
Section 3.11 Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, the Commitment and outstanding principal amount of
Loans of such Defaulting Lender shall not be included in determining whether all
Lenders or the Requisite Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 12.6),
provided that any waiver, amendment or modification that increases the
Commitment of a Defaulting Lender, forgives all or any portion of the principal
amount of any Loan or interest thereon owing to a Defaulting Lender, reduces the
Applicable Margin on the underlying interest rate options owing to a Defaulting
Lender or extends the Termination Date (except as provided in Section 2.12)
shall require the consent of such Defaulting Lender.
Section 3.12 Taxes.
(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or

- 36 -

--------------------------------------------------------------------------------




withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower under any Loan
Document shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it or any Lender for the payment of, any
Other Taxes.
(c)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after Borrower’s receipt of written notice of demand therefor
together with a certificate specifying the amount of such payment or liability
and the calculation thereof in reasonable detail (with a copy to the Agent), for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by such
Recipient.
(d)Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.5(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (d).
(e)Evidence of Payments. Within a reasonable time after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.12, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(f)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.12(f) (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
materially prejudice the legal or commercial position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

- 37 -

--------------------------------------------------------------------------------




(A)any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation

- 38 -

--------------------------------------------------------------------------------




as may be prescribed by applicable law to permit the Borrower or the Agent to
determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.12 (including by the payment
of additional amounts pursuant to this Section 3.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.12 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party in connection with obtaining such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) to the extent the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or to file for
or pursue any refund of Taxes on behalf of, the indemnifying party or any other
Person.
(h)Survival. Each party’s obligations under this Section 3.12 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Section 3.13 Interest Rate Protection Arrangements. Any Interest Rate Agreement
entered into by a Lender Counterparty with respect to the Loans under this
Agreement (an “Eligible Lender Swap Agreement”) shall rank pari passu with the
Obligations. To the extent that any Liens are granted by the Borrower and/or its
Subsidiaries in favor of the Agent to secure the Obligations, then the
obligations owing to each Lender Counterparty under an Eligible Lender Swap
Agreement shall also be secured by such Liens on an equal and ratable basis with
the Obligations.

- 39 -

--------------------------------------------------------------------------------




ARTICLE IV. YIELD PROTECTION, ETC.
Section 4.1 Additional Costs; Capital Adequacy.
(a)Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it reasonably determines are attributable to its making, continuing,
converting or maintaining of any LIBOR Rate Loans or its obligation to make any
LIBOR Rate Loans hereunder (such amounts shall be based upon a reasonable
allocation thereof by such Lender to any LIBOR Rate Loans made by such Lender
hereunder), any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital or liquidity in
respect of its Loans or its Commitment (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), resulting from
any Regulatory Change, and solely to the extent that such Lender generally
imposes such Additional Costs on other similarly situated borrowers of such
Lender in similar circumstances (to the extent such Lender has the right to do
so), that: (i) changes the basis of taxation of any amounts payable to such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such Loans or its Commitment (other than Excluded Taxes); or (ii) imposes or
modifies any reserve, special deposit, liquidity or similar requirements (other
than Regulation D of the Board of Governors of the Federal Reserve System or
other reserve requirement to the extent utilized in the determination of the
LIBOR Base Rate for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy and liquidity).
(b)Lender’s Suspension of LIBOR Rate Loans. Without limiting the effect of the
provisions of Section 4.1(a), if, by reason of any Regulatory Change, any Lender
becomes subject to restrictions on the amount of a category of liabilities or
assets of such Lender that includes deposits by reference to which the interest
rate on LIBOR Rate Loans is determined as provided in this Agreement or a
category of extensions of credit or other assets of such Lender that includes
LIBOR Rate Loans that it may hold, then, if such Lender so elects by notice to
the Borrower (with a copy to the Agent), the obligation of such Lender to make
or Continue, or to Convert any other Type of Loans into, LIBOR Rate Loans
hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 4.6 shall apply).
(c)Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder; provided, however,
that notwithstanding the foregoing provisions of this Section, the Agent or a
Lender, as the case may be, shall not be entitled to compensation for any such
amount relating to any period ending more than twelve (12) months prior to the
date that the Agent or such Lender, as applicable, first notifies the Borrower
in writing thereof. The Agent and or such Lender agrees to furnish to the
Borrower a certificate setting forth the basis and amount of each request by the
Agent or such Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.

- 40 -

--------------------------------------------------------------------------------




Section 4.2 Market Disruption and Alternate Rate of Interest.
(a)If at the time that the Agent shall seek to determine the LIBOR Screen Rate
on the Quotation Day for any Interest Period for a LIBOR Rate Loan the LIBOR
Screen Rate shall not be available for such Interest Period with respect to such
LIBOR Rate Loan for any reason and the Agent shall determine that it is not
possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the applicable Reference
Bank Rate shall be the LIBOR Base Rate for such Interest Period for such LIBOR
Rate Loan; provided, however, that if less than two Reference Banks shall supply
a rate to the Agent for purposes of determining the LIBOR Base Rate for such
LIBOR Rate Loan, then such LIBOR Rate Loan shall be made as a Base Rate Loan at
the Alternate Base Rate
(b)If prior to the commencement of any Interest Period for a LIBOR Rate Loan the
Agent is advised by the Requisite Lenders that the LIBOR Rate or the LIBOR Base
Rate, as applicable, for a Loan for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such borrowing for such Interest Period, then the Agent
shall give notice thereof to the Borrower and the Lenders by telephone or
telecopy as promptly as practicable thereafter and, until the Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) any Notice of Conversion that requests the conversion to a
LIBOR Rate Loan, or continuation of any LIBOR Rate Loan, for the applicable
Interest Period, as the case may be, shall be ineffective and (B)  any requested
LIBOR Rate Loan shall be made as a Base Rate Loan. For purposes of the
immediately preceding clause (b)(ii), in determining whether the LIBOR Rate or
the LIBOR Base Rate will adequately and fairly reflect the cost to any Lender of
making or maintaining LIBOR Loans, such Lender shall make such determination
assuming that such Lender is actually funding LIBOR Loans through the purchase
of deposits in the London interbank market.
Section 4.3 Illegality.
Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to make or maintain LIBOR Rate Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Rate Loans shall be suspended until
such time as such Lender may again make and maintain LIBOR Rate Loans (in which
case the provisions of Section 4.6 shall be applicable).
Section 4.4 Compensation.
The Borrower shall pay to the Agent for the account of each Lender, within five
(5) Business Days following the request of such Lender through the Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
determines is attributable to:
(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Rate
Loan, or Conversion of a LIBOR Rate Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Rate Loan from such Lender on the date for
such borrowing, or to Convert a Base Rate Loan into a LIBOR Rate Loan or
Continue a LIBOR Rate Loan on the requested date of such Conversion or
Continuation.

- 41 -

--------------------------------------------------------------------------------




Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Each Lender may use any reasonable averaging and attribution methods generally
applied by such Lender and may include, without limitation, administrative costs
as a component of such loss, cost or expense. Absent manifest error,
determinations by any Lender in any such statement shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.
Section 4.5 Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Rate Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Rate Loans shall be suspended pursuant to Section 4.1(b) or 4.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender becomes a Defaulting Lender, then, so long as there
does not then exist any Default or Event of Default, the Borrower, within thirty
(30) days of such request for compensation or suspension, as applicable, may
either (i) demand that such Lender (the “Affected Lender”), and upon such demand
the Affected Lender shall promptly, assign its Commitment and Loans to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5(d) for a purchase price equal to the aggregate principal balance of
Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, or (ii) except
in the case of a Defaulting Lender, pay to the Affected Lender the aggregate
principal balance of Loans then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, whereupon the Affected Lender shall no longer be a party hereto or have
any rights or obligations hereunder or under any of the other Loan Documents.
Each of the Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Agent, such Affected Lender nor any other Lender be obligated
in any way whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee. The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to
Section 3.12, 4.1 or 4.4.
Section 4.6 Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Rate Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Rate Loans shall be suspended pursuant to
Section 4.1(b), 4.2 or 4.3, then such Lender’s LIBOR Rate Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Rate Loans (or, in the case of a Conversion
required by Section 4.1(b) or 4.3, on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 that gave rise to such Conversion no longer exist:
(a)to the extent that such Lender’s LIBOR Rate Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Rate Loans shall be applied instead to its Base Rate Loans; and
(b)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Rate Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Rate
Loans shall remain as Base Rate Loans.

- 42 -

--------------------------------------------------------------------------------




If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender’s LIBOR Rate Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Rate Loans made by other Lenders are outstanding,
then such Lender’s Base Rate Loans shall be automatically Converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding
LIBOR Rate Loans, to the extent necessary so that, after giving effect thereto,
all Loans held by the Lenders holding LIBOR Rate Loans and by such Lender are
held pro rata (as to principal amounts, Types and Interest Periods) in
accordance with their respective Commitments.
Section 4.7 Change of Lending Office.
Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12, 4.1 or 4.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 4.8 Assumptions Concerning Funding of LIBOR Rate Loans.
Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Rate Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Rate Loans in an amount equal to the amount of the
LIBOR Rate Loans and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund each of its LIBOR Rate
Loans in any manner it sees fit and the foregoing assumption shall be used only
for calculation of amounts payable under this Article IV.
ARTICLE V. CONDITIONS PRECEDENT
Section 5.1 Initial Conditions Precedent.
The effectiveness of this Agreement and the obligation of the Lenders to fund
their respective portions of the Initial Loan Borrowing is subject to the
following conditions precedent:
(a)The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:
(i)Counterparts of this Agreement executed by each of the parties hereto;
(ii)Notes executed by the Borrower payable to each Lender (other than any Lender
that has requested not to receive a Note) and complying with the applicable
provisions of Section 2.10 (which Notes shall be promptly forwarded by the Agent
to the applicable Lender);
(iii)The Guaranty executed by each Guarantor existing as of the Effective Date;
(iv)A favorable opinion of counsel to the Obligors, addressed to the Agent and
the Lenders, addressing such matters as the Agent may reasonably require;
(v)The Governing Documents of the Borrower, each Guarantor and each general
partner or managing member (or Person performing similar functions) of such
Persons certified as of a recent date by the Secretary of State of the State of
formation of the applicable Person;

- 43 -

--------------------------------------------------------------------------------




(vi)A good standing certificate with respect to the Borrower, each Guarantor and
each general partner or managing member (or Person performing similar functions)
of such Persons issued as of a recent date by the appropriate Secretary of State
(and any state department of taxation, as applicable) and certificates of
qualification to transact business or other comparable certificates issued by
the Secretary of State (and any state department of taxation, as applicable), of
each state in which such Person is required to be so qualified and where the
failure to be so qualified would have, in each instance, a Material Adverse
Effect;
(vii)A certificate of incumbency signed by the general partner, secretary (or
Person performing similar functions) of the Borrower, each Guarantor and their
respective general partners, managing members (or Person performing similar
functions) as to each of the partners, officers or other Persons authorized to
execute and deliver the Loan Documents to which any of them is a party and the
officers or other representatives of the Borrower then authorized to deliver
Notices of Borrowing, Notices of Continuation and Notices of Conversion;
(viii)Copies, certified by the general partner, secretary or other authorized
Person of each of the Borrower, the Guarantors and their respective general
partners, managing members (or Persons performing similar functions) of such
Persons of all partnership, limited liability company, corporate (or comparable)
action taken by such Person to authorize the execution, delivery and performance
of the Loan Documents to which such Persons are a party;
(ix)The Fees then due and payable under Section 3.6, and any other Fees and
invoiced expenses payable to the Agent and the Lenders on or prior to the
Effective Date;
(x)A pro forma Compliance Certificate calculated as of September 30, 2014, after
giving effect to the Loans;
(xi)A certificate signed by a Responsible Officer of the Borrower certifying
that each Property to be treated as an Unencumbered Asset on the Effective Date
satisfies all of the requirements for an Unencumbered Asset set forth in the
definition thereof;
(xii)The documentation and other information requested by any Lender that is
required by regulatory authorities under the applicable “know your customer”
rules and regulations; and
(xiii)Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request.
(b)In the good faith judgment of the Agent and the Lenders:
(i)There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since September 30, 2014 that
has had or could reasonably be expected to result in a Material Adverse Effect;
(ii)No litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (1) result in a Material Adverse Effect or (2) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any

- 44 -

--------------------------------------------------------------------------------




other Obligor to fulfill the respective obligations under the Loan Documents to
which it is a party; and
(iii)The Borrower, the other Obligors and their respective Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Obligor is a party or
by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Obligor to fulfill their respective obligations under the Loan Documents
to which it is a party.
Section 5.2 Additional Conditions Precedent.
The obligations of the Lenders to make any Loans are all subject to the further
conditions precedent that: (a) no Default or Event of Default shall have
occurred and be continuing as of the date of the making of such Loan or would
exist immediately after giving effect thereto; (b) the representations and
warranties made or deemed made by the Borrower and each other Obligor in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (and without regard to any qualifications limiting such
representations to knowledge or belief) on and as of the date of the making of
such Loan with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder
(provided that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects (taking into account such language)), and (c) the Agent
shall have received a timely Notice of Borrowing. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent, prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan, the Borrower
shall be deemed to have represented to the Agent and the Lenders at the time
such Loan is made that all applicable conditions to the making of such Loan
contained in Article V have been satisfied.
Section 5.3 Conditions as Covenants.
If the Lenders make any Loans, prior to the satisfaction of all applicable
conditions precedent set forth in Sections 5.1 and 5.2, the Borrower shall
nevertheless cause such condition or conditions to be satisfied within five (5)
Business Days after the date of the making of such Loans. Unless set forth in
writing to the contrary, the making of its Loan by a Lender shall constitute a
certification by such Lender to the Agent and the other Lenders that the
Borrower has satisfied the conditions precedent for the Loans set forth in
Sections 5.1 and 5.2 or such Lender has waived such conditions.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
Section 6.1 Representations and Warranties.

- 45 -

--------------------------------------------------------------------------------




In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Borrower represents and warrants to the Agent and each Lender as
follows:
(a)Organization; Power; Qualification. Each of the Borrower, the other Obligors
and their respective Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(b)Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1(b) is a
complete and correct list or diagram of all Subsidiaries of the Borrower and the
other Obligors setting forth for each such Subsidiary (i) the jurisdiction of
organization of such Subsidiary, (ii) each Obligor which holds any Equity
Interests in such Subsidiary, (iii) the nature of the Equity Interests held by
each such Person, and (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests. Except as disclosed in such Schedule, as
of the Agreement Date, all of the issued and outstanding capital stock of each
Person shown to be held by it on such Schedule organized as a corporation is
validly issued, fully paid and nonassessable. As of the Agreement Date, Part II
of Schedule 6.1(b) correctly sets forth or diagrams all Unconsolidated
Affiliates of the Borrower, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Borrower.
(c)Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Obligor has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which the Borrower or any
other Obligor is a party have been duly executed and delivered by the duly
authorized officers or other representatives of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein may be limited by equitable principles generally.
(d)Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Obligor is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Obligor; (ii) conflict with, result
in a breach of or constitute a default under the organizational documents of the
Borrower or any other Obligor, or any indenture, agreement or other instrument
to which the Borrower or any other Obligor is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower or any other Obligor.
(e)Compliance with Law; Governmental Approvals, Agreements. The Borrower, each
other Obligor, and each of their respective Subsidiaries is in compliance with
its Governing Documents, each agreement, judgment, decree or order to which any
of them is a party or by which any of them or their

- 46 -

--------------------------------------------------------------------------------




properties may be bound, each Governmental Approval applicable to it and in
compliance with all other Applicable Law (including without limitation,
Environmental Laws) relating to such Person except for noncompliances which, and
Governmental Approvals the failure to possess which, would not, individually or
in the aggregate, cause a Default or an Event of Default or have a Material
Adverse Effect.
(f)Title to Properties; Liens; Title Insurance. As of the Agreement Date,
Schedule 6.1(f) sets forth all of the real property owned or leased by the
Borrower, each other Obligor and each of their respective Subsidiaries. Each
such Person has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets, except with respect to the each Subsidiary
of the Borrower and each Subsidiary of an Obligor whose failure to have such
good, marketable and legal title to, or such valid leasehold interest in, its
respective assets, has not had or could not reasonably be expected to have a
Material Adverse Effect on either the Borrower or the REIT Guarantor. Each of
the Borrower, the other Obligors and their respective Subsidiaries have title to
their properties sufficient for the conduct of their business. As of the
Agreement Date, there are no Liens or Negative Pledges against any Unencumbered
Assets except for Permitted Liens. The Borrower or another Obligor is, with
respect to all Unencumbered Assets and other real property reasonably necessary
for the operation of its business, the named insured under a policy of title
insurance issued by a title insurer operating in the jurisdiction where such
real property is located. As to each such policy of title insurance (i) the
coverage amount equals or exceeds the acquisition cost of the related real
property and any improvements added thereto by such Person (ii) no claims are
pending that, if adversely determined, have had or could reasonably be expected
to have a Material Adverse Effect; and (iii) no title insurer has given notice
to the insured Person that such policy of title insurance is no longer in
effect. Neither the Borrower, any other Obligor nor any of their respective
Subsidiaries has knowledge of any defect in title of any Property that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.
(g)Existing Indebtedness. Schedule 6.1(g) is, as of December 15, 2014, a
complete and correct listing of all Indebtedness of the Borrower, the other
Obligors and their respective Subsidiaries, including without limitation,
Contingent Liabilities (to the extent included in the definition of
Indebtedness) of the Borrower and the other Obligors and their respective
Subsidiaries, and indicating whether such Indebtedness is Secured Debt or
Unsecured Debt. During the period from such date to the Agreement Date, neither
the Borrower, any other Obligor nor any of their respective Subsidiaries
incurred any material Indebtedness except as set forth in such Schedule. As of
the Agreement Date, the Borrower, the other Obligors, and their respective
Subsidiaries have performed and are in compliance with all of the material terms
of all Indebtedness of such Persons and all instruments and agreements relating
thereto, and no default or event of default, or event or condition which with
the giving of notice, the lapse of time, or both, would constitute such a
default or event of default, exists with respect to any such Indebtedness.
(h)Material Contracts. Each of the Borrower, the other Obligors and their
respective Subsidiaries that is a party to any Material Contract is in
compliance with all of the material terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.
(i)Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any
other Obligor, any of their respective Subsidiaries or any of their respective
property in any court, or before any tribunal, administrative agency, board,
arbitrator or mediator of any kind or before or by any other Governmental
Authority which has had or could reasonably be expected to have a Material
Adverse Effect or which question the validity or enforceability of any of the
Loan Documents. There are no strikes, slow

- 47 -

--------------------------------------------------------------------------------




downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to the Borrower, any other Obligor, or any of their
respective Subsidiaries which has had or could be reasonably expected to have a
Material Adverse Effect. There are no judgments outstanding against or affecting
the Borrower, any other Obligor, any of their respective Subsidiaries or any of
their respective properties individually or in the aggregate involving amounts
in excess of $10,000,000.
(j)Taxes. All federal, state and other tax returns of the Borrower, any other
Obligor or any of their respective Subsidiaries required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon the Borrower, each other Obligor,
any of their respective Subsidiaries and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 7.6. As of the Agreement
Date, none of the United States income tax returns of the Borrower, any other
Obligor or any of their respective Subsidiaries is under audit. All charges,
accruals and reserves on the books of the Borrower, any other Obligor and each
of their respective Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP.
(k)Financial Statements. The Borrower has furnished to each Lender copies of the
audited consolidated balance sheet of the REIT Guarantor and its consolidated
Subsidiaries for the fiscal year ending December 31, 2013 and the related
audited consolidated statements of income, shareholders’ equity and cash flow
for the fiscal year ending on such date with the opinion thereof of Deloitte &
Touche, LLP. Such financial statements (including in each case related schedules
and notes) are complete and correct and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the REIT Guarantor and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods. Neither the Borrower, the REIT Guarantor, nor any Subsidiary of the
Borrower or the REIT Guarantor has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, or unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements or except as set forth on Schedule 6.1(k).
(l)No Material Adverse Change. Since December 31, 2013, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Borrower, the Obligors or their
respective Subsidiaries. After giving effect to the borrowing of the Loan, each
of the (i) Borrower, (ii) other Obligors and (iii) Borrower and its
Subsidiaries, taken as a whole, are Solvent.
(m)ERISA. Each member of the ERISA Group is in compliance with its obligations,
if any, under the minimum funding standards of ERISA and the Internal Revenue
Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.
(n)No Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any other Obligor or their respective Subsidiaries constitute “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts

- 48 -

--------------------------------------------------------------------------------




hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.
(o)Absence of Defaults. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is in default under its Governing Documents, and no
event has occurred, which has not been remedied, cured or irrevocably waived:
(i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, a
determination of materiality, the satisfaction of any condition, or any
combination of the foregoing, would constitute, a default or event of default by
Borrower, any other Obligor or any of their respective Subsidiaries under any
agreement (other than this Agreement) or judgment, decree or order to which the
Borrower, any other Obligor or any of their respective Subsidiaries is a party
or by which the Borrower, any other Obligor, any of their respective
Subsidiaries or any of their respective properties may be bound where such
default or event of default could, individually or in the aggregate, involve (x)
Indebtedness or other obligations or liabilities (other than Nonrecourse
Indebtedness) in excess of $10,000,000 or (y) any Nonrecourse Indebtedness in
excess of $20,000,000.
(p)Environmental Matters.
(i)The Borrower, each other Obligor and each of their respective Subsidiaries is
in compliance with the requirements of all applicable Environmental Laws except
for the matters set forth on Schedule 6.1(p) and such other non‑compliance
which, in any event, either individually or in the aggregate, has not had and
could not reasonably be expected to have a Material Adverse Effect.
(ii)No Hazardous Materials have been (i) generated or manufactured on,
transported to or from, treated at, stored at or discharged from any Property in
violation of any Environmental Laws; (ii) discharged into subsurface waters
under any Property in violation of any Environmental Laws; or (iii) discharged
from any Property on or into property or waters (including subsurface waters)
adjacent to any Property in violation of any Environmental Laws, except for the
matters set forth on Schedule 6.1(p) and other violations which violations, in
any event, in the case of any of (i), (ii) or (iii), either individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.
(iii)Except for the matters set forth on Schedule 6.1(p) and any of the
following matters or liabilities that, in any event, either individually or in
the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower, any other Obligor nor any of
their respective Subsidiaries (i) has received notice (written or oral) or
otherwise learned of any claim, demand, suit, action, proceeding, event,
condition, report, directive, lien, violation, non‑compliance or investigation
indicating or concerning any potential or actual liability (including, without
limitation, potential liability for enforcement, investigatory costs, cleanup
costs, government response costs, removal costs, remedial costs, natural
resources damages, property damages, personal injuries or penalties) arising in
connection with (x) any non‑compliance with or violation of the requirements of
any applicable Environmental Laws, or (y) the presence of any Hazardous
Materials on any Property (or any Property previously owned by any of such
Persons) or the release or threatened release of any Hazardous Materials into
the environment, (ii) has any threatened or actual liability in connection with
the presence of any Hazardous Materials on any Property (or any Property
previously owned by any of such Persons) or the release or threatened release of
any Hazardous Materials into the environment, (iii) has received notice of any
federal or state investigation evaluating whether any remedial action is needed
to respond to the presence of

- 49 -

--------------------------------------------------------------------------------




any Hazardous Materials on any Property (or any Property previously owned by any
of such Persons) or a release or threatened release of any Hazardous Materials
into the environment for which the Borrower, any Obligor or any of their
respective Subsidiaries is or may be liable, or (iv) has received notice that
the Borrower, any Obligor or any of their respective Subsidiaries is or may be
liable to any Person under any Environmental Law.
(iv)To the best of the Borrower’s knowledge after due inquiry, no Property is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, or if any such Property is located in
such a special flood hazard area, then the Borrower has obtained all insurance
that is required to be maintained by law or which is customarily maintained by
Persons engaged in similar businesses and owning similar Properties in the same
general areas in which the Borrower operates except where such failure
individually or in the aggregate has not had and could not reasonably be
expected to have a Material Adverse Effect.
(q)Investment Company. None of the Borrower, any other Obligor or any of their
respective Subsidiaries, is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.
(r)Margin Stock. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” or a
“margin security” within the meaning of Regulations T, U and X of the Board of
Governors of the Federal Reserve System.
(s)Affiliate Transactions. Except as permitted by Section 9.10, none of the
Borrower, any other Obligor or any of their respective Subsidiaries is a party
to or bound by any agreement or arrangement (whether oral or written) to which
any Affiliate (but not any Subsidiary of Borrower) of any Borrower, any other
Obligor or any of their respective Subsidiaries is a party.
(t)Intellectual Property. Except as has not had and could not be reasonably
expected to have a Material Adverse Effect, (i) the Borrower, each other Obligor
and each of their respective Subsidiaries owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person; (ii) the Borrower, each other Obligor and each of their
respective Subsidiaries has taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property; (iii) no claim has been asserted by any Person with
respect to the use of any Intellectual Property by the Borrower, any other
Obligor or any of their respective Subsidiaries, or challenging or questioning
the validity or effectiveness of any Intellectual Property; and (iv) the use of
such Intellectual Property by the Borrower, the other Obligors and each of their
respective Subsidiaries, does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, the other Obligors or any of their
respective Subsidiaries.
(u)Business. The Borrower, the other Obligors and each of their respective
Subsidiaries are engaged substantially in the business of the acquisition,
disposition, financing, ownership, development

- 50 -

--------------------------------------------------------------------------------




rehabilitation, leasing, operation and management of office and industrial
buildings and other business activities incidental thereto.
(v)Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Obligor for
any other services rendered to the Borrower, any of the Subsidiaries of the
Borrower or any other Obligor or any other Obligor ancillary to the transactions
contemplated hereby.
(w)Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any other Obligor or any of their respective
Subsidiaries in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Borrower, any other Obligor or any of their respective Subsidiaries or omitted
to state a material fact necessary in order to make such statements contained
therein, in light of the circumstances under which they were made, not
misleading. The written information, reports and other papers and data with
respect to the Borrower, any other Obligor or any of their respective
Subsidiaries or the Unencumbered Assets (other than projections and other
forward-looking statements) furnished to the Agent or the Lenders in connection
with or relating in any way to this Agreement was, at the time so furnished,
complete and correct in all material respects, or has been subsequently
supplemented by other written information, reports or other papers or data, to
the extent necessary to give in all material respects a true and accurate
knowledge of the subject matter. All financial statements furnished to the Agent
or any Lender by, on behalf of, or at the direction of, the Borrower, any other
Obligor or any of their respective Subsidiaries in connection with or relating
in any way to this Agreement, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods. All financial projections and other forward looking statements
prepared by, or on behalf of the Borrower, any other Obligor or any of their
respective Subsidiaries that have been or may hereafter be made available to the
Agent or any Lender were or will be prepared in good faith based on reasonable
assumptions. No fact or circumstance is known to the Borrower which has had, or
may in the future have (so far as the Borrower can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1(k) or in such information, reports or other papers or
data or otherwise disclosed in writing to the Agent and the Lenders prior to the
Effective Date.
(x)REIT Status. The REIT Guarantor qualifies, and has since the year ending
December 31, 2003 qualified, as a REIT, has elected to be treated as a REIT, and
is in compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the REIT Guarantor to maintain its status as a REIT.
(y)Unencumbered Assets. As of the Agreement Date, Schedule 6.1(y) is a correct
and complete list of all Unencumbered Assets. Each of the Unencumbered Assets
included by the Borrower in calculations of the Unencumbered Asset Value
satisfies all of the requirements contained in this Agreement for the same to be
included therein.
(z)Insurance. The Borrower, the other Obligors and their respective Subsidiaries
have insurance covering the Borrower, the other Obligors and their respective
Subsidiaries and their respective Properties in such amounts and against such
risks and casualties as are customary for Persons or Properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy. As of the Agreement
Date, none of the Borrower, any other Obligor or any of their respective
Subsidiaries has received notice that any such insurance has been cancelled, not
renewed, or impaired in any way.

- 51 -

--------------------------------------------------------------------------------




(aa)Ownership of Borrower. The REIT Guarantor is the sole general partner of the
Borrower and owns free of any Lien or other claim not less than a sixty-six and
two-thirds percent (66 2/3%) Equity Interest in the Borrower as the general
partner thereof.
(bb)    No Bankruptcy Filing. None of the Borrower, any Obligor or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its assets or property, and the Borrower has no knowledge of any Person
threatening the filing of any such petition against any of the Borrower, any
Obligor or any of their respective Subsidiaries.
(cc)    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower or any
other Obligor with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.
(dd)    Transaction in Best Interests of Borrower and Obligors; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of the Borrower and the other Obligors and the creditors of
such Persons. The direct and indirect benefits to inure to the Borrower and the
other Obligors pursuant to this Agreement and the other Loan Documents
constitute materially more than “reasonably equivalent value” (as such term is
used in §548 of the Bankruptcy Code) and “valuable consideration,” “fair value,”
and “fair consideration” (as such terms are used in any applicable state
fraudulent conveyance law), in exchange for the benefits to be provided by the
Borrower and the other Obligors pursuant to this Agreement and the other Loan
Documents, and but for the willingness of each Guarantor to guaranty the
Obligations, the Borrower would be unable to obtain the financing contemplated
hereunder which financing will enable the Borrower and the other Obligors to
have available financing to conduct and expand their business. The Borrower and
the other Obligors constitute a single integrated financial enterprise and each
receives a benefit from the availability of credit under this Agreement to the
Borrower.
(ee)    Property. All of the Borrower’s, the other Obligors’ and their
respective Subsidiaries’ properties are in good repair and condition, subject to
ordinary wear and tear, other than (x) with respect to deferred maintenance
existing as of the date of acquisition of such property as permitted in this
Section, and (y) where the failure of the properties of any Subsidiary of the
Borrower or any Subsidiary of an Obligor to be in good repair and condition has
not had or could not be reasonably expected to have a Material Adverse Effect on
either the Borrower or the REIT Guarantor. The Borrower has completed or caused
to be completed an appropriate investigation of the environmental condition of
each Property as of the later of the date of the Borrower’s, the Obligors’ or
the applicable Subsidiary’s purchase thereof or the date upon which such
property was last security for Indebtedness of such Persons, including
preparation of a “Phase I” report and, if appropriate, a “Phase II” report, in
each case prepared by a recognized environmental engineer in accordance with
customary standards which discloses that such property is not in violation of
the representations and covenants set forth in this Agreement, unless such
violation has been disclosed in writing to the Agent and remediation actions
satisfactory to Agent are being taken. There are no unpaid or outstanding real
estate or other taxes or assessments on or against any property of the Borrower,
the other Obligors or their respective Subsidiaries which are delinquent. Except
as set forth in Schedule 6.1(ee) hereto, there are no pending eminent domain
proceedings against any property of the Borrower, the other Obligors or their
respective Subsidiaries or any part thereof, and, to the knowledge of the
Borrower, no such proceedings are presently threatened or contemplated by any
taking authority which, in all such events, individually or in the aggregate
have had or could reasonably be expected to have a Material Adverse Effect. None
of the property of the Borrower, the other Obligors or their respective
Subsidiaries is now damaged or injured as a result of any

- 52 -

--------------------------------------------------------------------------------




fire, explosion, accident, flood or other casualty in any manner which
individually or in the aggregate has had or could reasonably be expected to have
any Material Adverse Effect.
(ff)    No Event of Default. No Default or Event of Default has occurred and is
continuing, or will occur after giving effect to the borrowing of the Loan.
(gg)    Subordination. None of the Borrower or any other Obligor is a party to
or bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
indebtedness or obligation of any of such Persons.
(hh)    Anti-Corruption Laws and Sanctions. The Borrower, its Subsidiaries and,
to the knowledge of the Borrower, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of the Borrower, any Subsidiary or, to
the knowledge of the Borrower, any of their respective directors, officers,
employees or any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan or the use of proceeds of any Loan will
violate any Anti-Corruption Law or applicable Sanctions.
Section 6.2 Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any other Obligor or any
of their respective Subsidiaries to the Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower prior to
the Effective Date and delivered to the Agent or any Lender in connection with
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically permitted hereunder. All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans.
ARTICLE VII. AFFIRMATIVE COVENANTS
For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner provided for in Section 12.6, the Borrower shall comply with the
following covenants:
Section 7.1 Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.7, the Borrower shall preserve and
maintain, and cause each other Obligor and each Subsidiary of the Borrower or
any other Obligor to preserve and maintain, their respective existence, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which it is organized, in each jurisdiction in which any
Unencumbered Asset owned (or leased pursuant to an Eligible Ground Lease or
Approved Bond Transaction) by it is located, and in each other jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization and where

- 53 -

--------------------------------------------------------------------------------




the failure to be so authorized and qualified could reasonably be expected to
have a Material Adverse Effect. The Borrower shall, and shall cause the other
Obligors and each Subsidiary of the Borrower or any other Obligor to, develop
and implement such programs, policies and procedures as are necessary to comply
with the Patriot Act and shall promptly advise Agent in writing in the event
that any of such Persons shall determine that any investors in such Persons are
in violation of such act.
Section 7.2 Compliance with Applicable Law and Contracts.
The Borrower shall comply, and cause each other Obligor and each Subsidiary of
the Borrower or any other Obligor to comply, with (a) all Applicable Law,
including the obtaining of all Governmental Approvals, (b) their respective
Governing Documents, and (c) all mortgages, indentures, contracts, agreements
and instruments to which it is a party or by which any of its properties may be
bound, the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse Effect.
Section 7.3 Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor to, (a) protect and preserve all of
its properties or cause to be protected and preserved, and maintain or cause to
be maintained in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b)  make or cause to be made
all needed and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times. With respect to each
Subsidiary of the Borrower and each Subsidiary of an Obligor, in addition to the
requirements of any of the other Loan Documents, the Borrower shall cause each
such Subsidiary to comply with clauses (a) and (b) above to the extent that the
failure, in any such event, with which to comply could reasonably be expected to
have a Material Adverse Effect on either the Borrower or the REIT Guarantor.
Section 7.4 Conduct of Business.
The Borrower shall at all times carry on, and cause the other Obligors and the
Subsidiaries of the Borrower and the other Obligors to carry on, their
respective businesses as now conducted and in accordance with Section 6.1(u).
Section 7.5 Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor and each Subsidiary of the Borrower
and each other Obligor to, maintain or cause to be maintained commercially
reasonable insurance with financially sound and reputable insurance companies
covering such Persons and their respective properties in such amounts and
against such risks and casualties as are customary for Persons or properties of
similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy, and from
time to time deliver to the Agent or any Lender upon its request a detailed list
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby, together with copies of all policies or certificates of the
insurance then in effect.
Section 7.6 Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Obligor to, pay and discharge or
cause to be paid and discharged when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid,

- 54 -

--------------------------------------------------------------------------------




might become a Lien on any properties of such Person; provided, however, that
this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person, in
accordance with GAAP; provided further that upon the commencement of proceedings
to foreclose any Lien that may have attached as security therefor, such Person
either (A) will provide a bond or other security sufficient under applicable law
to stay all such proceedings or (B) if no such bond is provided, will pay each
such tax, assessment, governmental charge, levy or claim. With respect to each
Subsidiary of the Borrower and each Subsidiary of an Obligor, the Borrower shall
cause each such Subsidiary to pay, discharge or cause to be paid and discharged
when due the items set forth in clauses (a) and (b) above subject to the
provisos contained therein and where the failure to make such payments or cause
such payments to be made could reasonably be expected to have a Material Adverse
Effect on either the Borrower or the REIT Guarantor.
Section 7.7 Visits and Inspections.
The Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, permit representatives or agents of any
Lender or the Agent, from time to time, as often as may be reasonably requested,
but only during normal business hours and at the expense of such Lender or the
Agent (unless a Default or Event of Default shall be continuing, in which case
the exercise by the Agent or such Lender of its rights under this Section shall
be at the expense of the Borrower), as the case may be, to: (a) visit and
inspect all properties of the Borrower, such Subsidiary or other Obligor (but
subject to the rights of tenants under their leases) to the extent any such
right to visit or inspect is within the control of such Person; (b) inspect and
make extracts from their respective books and records, including but not limited
to management letters prepared by independent accountants; and (c) discuss with
its principal officers, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance. If requested by the Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Agent or any
Lender to discuss the financial affairs of the Borrower, any other Obligor or
any Subsidiary of Borrower or any other Obligor with its accountants.
Section 7.8 Use of Proceeds.
The Borrower shall use the proceeds of all Loans for general corporate and
working capital purposes only. The Borrower shall not, and shall not permit any
other Obligor or any Subsidiary of Borrower or any other Obligor to, use any
part of such proceeds to purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any margin stock (within the meaning
of Regulations T, U or X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock. The Borrower will not request any Loan, and the Borrower
shall not use, and shall procure that its Subsidiaries shall not use, the
proceeds of any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would violate any Sanctions applicable to the Borrower or its Subsidiaries.
Section 7.9 Environmental Matters.
The Borrower shall, and shall cause all other Obligors and each Subsidiary of
the Borrower and each other Obligor to, comply or cause to be complied with, all
Environmental Laws in all material respects; provided, however, that with
respect to each Subsidiary of the Borrower and each Subsidiary of an Obligor,
the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse Effect on either the Borrower or the REIT
Guarantor. If the Borrower, any other Obligor or any Subsidiary

- 55 -

--------------------------------------------------------------------------------




of the Borrower or any other Obligor shall (a) receive written notice that any
material violation of any Environmental Law may have been committed or is about
to be committed by such Person, (b) receive written notice that any
administrative or judicial complaint or order has been filed or is about to be
filed against the Borrower, or any other Obligor or any of their respective
Subsidiaries alleging material violations of any Environmental Law or requiring
the Borrower, any other Obligor or any of their respective Subsidiaries to take
any action in connection with the release of Hazardous Materials, or (c) receive
any written notice from a Governmental Authority or private party alleging that
the Borrower, any other Obligor or any of their respective Subsidiaries may be
liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Materials or any damages caused thereby individually or in
the aggregate in excess of $10,000,000, the Borrower shall provide the Agent and
each Lender with a copy of such notice within thirty (30) days after the receipt
thereof by such Person. The Borrower shall, and shall cause the other Obligors
and each Subsidiary of the Borrower or any other Obligor to, take or cause to be
taken promptly all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws; provided, however, that if any such Lien arises due to the
acts or omissions of third parties and such Lien (x) together with all other
such Liens then in existence, could not reasonably be expected to have a
Material Adverse Effect, (y) does not relate to any Unencumbered Asset, or (z)
has not resulted in foreclosure proceedings with respect to the property in
question, the Borrower may pursue claims against such third parties prior to
removing such Lien.
Section 7.10 Books and Records.
The Borrower shall, and shall cause each of the other Obligors and each
Subsidiary of the Borrower or any other Obligor to, maintain true and accurate
books and records pertaining to their respective business operations in which
full, true and correct entries will be made in accordance with GAAP. The
Borrower shall, and shall cause each of the Obligors and their respective
Subsidiaries to, maintain its current accounting procedures unless approved by
the Agent.
Section 7.11 Further Assurances.
The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
Section 7.12 Guarantors.
(a)Subsidiary Guarantors.    If any Subsidiary of the Borrower that is not a
Guarantor becomes the owner or ground-lessee of a Property that satisfies the
requirements to be an Unencumbered Asset except for the requirements for a
Qualified Subsidiary set forth in clause (h) of the definition of “Unencumbered
Asset” in Section 1.1, then the Borrower may cause such Subsidiary to become a
Guarantor by delivering to the Agent each of the following items so that such
Property may qualify as an Unencumbered Asset, each in form and substance
satisfactory to the Agent: (i) a Joinder Agreement executed by such Subsidiary
and (ii) the items that would have been delivered under Sections 5.1(a)(iv)
through (viii) if such Subsidiary had been a Guarantor on the Effective Date.
Additionally, in the event that any Subsidiary of the Borrower or the REIT
Guarantor, whether presently existing or hereafter formed or acquired, which is
not a Guarantor at such time, shall after the date hereof become a guarantor
under the Borrower’s Senior Notes due 2018 or any other existing or future
Unsecured Debt of the Borrower or any other Obligor in excess of $35,000,000,
then the Borrower shall cause such Subsidiary to execute and deliver the items
described in this Section 7.12(a).

- 56 -

--------------------------------------------------------------------------------




(b)Release of a Guarantor.    The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, the
applicable Guarantor from the Guaranty so long as: (i) such Guarantor is not
otherwise required to be a party to the Guaranty under this Section 7.12; (ii)
no Default or Event of Default shall then be in existence or would occur as a
result of such release; (iii) the Agent shall have received such written request
at least ten (10) Business Days prior to the requested date of release; and
(iv) such Guarantor does not guaranty the Borrower’s Senior Notes due 2018 or
any other existing Unsecured Debt of the Borrower or any other Obligor in excess
of $35,000,000. Delivery by the Borrower to the Agent of any such request for a
release shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Notwithstanding the foregoing, the
foregoing provisions shall not apply to the REIT Guarantor, which may only be
released upon the prior written consent of Agent and all of the Lenders.
Concurrently with any request by the Borrower to release any Guarantor from its
Guaranty, the Borrower shall deliver to the Agent a pro forma Compliance
Certificate giving effect to the release of the Guarantor from the Guaranty and,
if applicable, the removal of the assets of such Guarantor from the calculation
of Unencumbered Asset Value, which Compliance Certificate shall show continued
compliance with each of the covenants contained in Sections 9.1 through 9.3, 9.6
and 9.14.
Section 7.13 REIT Status.
The Borrower shall cause REIT Guarantor to at all times maintain its status as,
and elect to receive status as, a REIT.
Section 7.14 Distribution of Income to the Borrower.
The Borrower shall cause all of its Wholly-Owned Subsidiaries to promptly
distribute to the Borrower (but not less frequently than once each fiscal
quarter of the Borrower unless otherwise approved by the Agent), whether in the
form of dividends, distributions or otherwise, all profits, proceeds or other
income relating to or arising from such Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each such Subsidiary of its debt service, operating
expenses and other obligations for such quarter and (b) payment, or the
establishment of reasonable reserves for the payment, of operating expenses and
other obligations not paid on at least a quarterly basis and capital
improvements and repairs (including tenant improvements) to be made to such
Subsidiary’s assets and properties pursuant to leases, Secured Debt or required
by law or otherwise approved by such Subsidiary in the ordinary course of
business consistent with prudent business practices, (c) funding of reserves
required by the terms of any Secured Debt encumbering property of the
Subsidiary, including, without limitation, any lockbox, “cash-trap” or similar
restriction on distribution of cash flow from such Subsidiary’s assets and
properties; (d) payment or establishment of reserves for payment to minority
equity interest holders of amounts required to be paid in respect of such equity
interest; (e) payment of closing costs relating to the acquisition, financing,
refinancing or disposition of such Subsidiary’s assets and properties; and (f)
payments in reduction or extinguishment of Secured Debt of such Subsidiary,
including, without limitation, balances due at maturity, or upon the
refinancing, of such Secured Debt or upon the sale of such Subsidiary; unless
such distribution is prohibited by the terms of any Secured Debt so long as such
prohibition applies only to the Subsidiary obligated on such Secured Debt.
Section 7.15 Reporting Company.
The Borrower shall cause the REIT Guarantor to maintain its status as a
reporting company pursuant to the Securities Exchange Act of 1934.
Section 7.16 Maintenance of Rating.

- 57 -

--------------------------------------------------------------------------------




The Borrower shall maintain Ratings from each of S&P and Moody’s; provided that
if the Rating obtained from such Rating Agency is a private letter rating that
is not monitored and automatically updated by such Rating Agency, then the
Borrower shall obtain an annual update of such Rating on or before each
anniversary of the Effective Date.
ARTICLE VIII. INFORMATION
For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner set forth in Section 12.6, the Borrower shall furnish to each Lender (or
to the Agent if so provided below) at its Lending Office:
Section 8.1 Quarterly Financial Statements.
As soon as available and in any event not later than the first to occur of
(a) the date that is five (5) days following the filing of the REIT Guarantor’s
10‑Q Report with the Securities and Exchange Commission and (b) the date that is
fifty (50) days after the close of each of the first, second and third calendar
quarters of the REIT Guarantor, the unaudited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the REIT Guarantor and its Subsidiaries for such period, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding periods of the previous calendar year, all of which shall be
certified by a Responsible Officer of the REIT Guarantor, in his or her opinion,
to present fairly, in accordance with GAAP as then in effect, the consolidated
financial position of the REIT Guarantor and its Subsidiaries as at the date
thereof and the results of operations for such period (subject to normal
year-end audit adjustments). Together with such financial statements, the
Borrower and the REIT Guarantor shall deliver reports, in form and detail
satisfactory to the Agent, setting forth (i) all capital expenditures made
during the calendar quarter then ended; (ii) a description of all Properties
acquired during such calendar quarter, including the Net Operating Income of
each such Property, acquisition costs and related mortgage debt; (iii) a
description of all Properties sold during the calendar quarter then ended,
including the Net Operating Income from such Properties and the sales price;
(iv) a statement of the Net Operating Income contribution by each Property for
the preceding calendar quarter; and (v) a listing of summary information for all
Unencumbered Assets including, without limitation, the Net Operating Income of
each Property (not addressed in clause (ii) or (iii) above), square footage,
property type, date acquired or built with respect to each Property included as
an Unencumbered Asset in form and substance reasonably satisfactory to the
Agent. At the time the financial statements are required to be furnished at the
close of the second calendar quarter of the REIT Guarantor, the Borrower shall
furnish to the Agent pro forma quarterly financial information for the REIT
Guarantor and its Subsidiaries for the next two (2) calendar quarters, including
pro forma covenant calculations.
Section 8.2 Year-End Statements.
As soon as available and in any event not later than the first to occur of
(a) the date that is five (5) days following the filing of the REIT Guarantor’s
10-K Report with the Securities and Exchange Commission and (b) the date that is
ninety (90) days after the end of each respective calendar year of the REIT
Guarantor and its Subsidiaries, the audited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such calendar year and the
related audited consolidated statements of income, shareholders’ equity and cash
flows of the REIT Guarantor and its Subsidiaries for such calendar year, setting
forth in comparative form the figures as at the end of and for the previous
calendar year, all of which shall be certified by (i) a Responsible Officer of
the REIT Guarantor, in his or her opinion, to present fairly, in accordance with
GAAP as then in effect, the consolidated financial position of REIT Guarantor
and its Subsidiaries as at the date

- 58 -

--------------------------------------------------------------------------------




thereof and the results of operations for such period, and (ii) independent
certified public accountants of recognized national standing acceptable to the
Agent, whose certificate shall be unqualified and in scope and substance
satisfactory to the Agent and who shall have authorized the REIT Guarantor to
deliver such financial statements and certification thereof to the Agent and the
Lenders pursuant to this Agreement. Together with such financial statements, the
REIT Guarantor shall deliver a written statement from such accountants to the
effect that they have read a copy of this Agreement and the Guaranty, and that
in making the examination necessary to such certification, they have obtained no
knowledge of any Default of Event of Default, or if such accountants shall have
obtained knowledge of any then existing Default or Event of Default they shall
disclose in such statement any such Default or Event of Default; provided that
such accountants shall not be liable to Agent or the Lenders should they fail to
obtain knowledge of any Default or Event of Default. In addition, the REIT
Guarantor shall deliver with such year-end statements the reports described in
Section 8.1(i)-(iv) together with pro forma quarterly financial information for
the REIT Guarantor and its Subsidiaries for the next four (4) calendar quarters,
including pro forma covenant calculations, EBITDA, sources and uses of funds,
capital expenditures, Net Operating Income for the Properties, and other income
and expenses.
Section 8.3 Compliance Certificate.
At the time financial statements are required to be furnished pursuant to
Sections 8.1 and 8.2 and within ten (10) Business Days of the Agent’s request
with respect to any other fiscal period, a certificate substantially in the form
of Exhibit K (a “Compliance Certificate”) executed by a Responsible Officer of
the REIT Guarantor: (a) setting forth in reasonable detail as at the end of such
quarterly accounting period, calendar year, or other fiscal period, as the case
may be, the calculations required to establish whether or not the Borrower and
the REIT Guarantor are in compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6 and 9.14; and (b) stating that no Default or Event
of Default exists, or, if such is not the case, specifying such Default or Event
of Default and its nature, when it occurred, whether it is continuing and the
steps being taken by the Borrower and/or the REIT Guarantor with respect to such
event, condition or failure. With each Compliance Certificate, Borrower shall
also deliver a certificate (an “Unencumbered Asset Certificate”) executed by the
chief financial officer of the REIT Guarantor that: (i) sets forth a list of all
Unencumbered Assets together with a calculation of the Unencumbered Asset Value;
and (ii) certifies that (A) all Unencumbered Assets so listed fully qualify as
such under the applicable criteria for inclusion as Unencumbered Assets, and (B)
all acquisitions, dispositions or other removals of Unencumbered Assets
completed during such quarterly accounting period, calendar year, or other
fiscal period were permitted under this Agreement, and (C) the acquisition cost
or principal balance of any Unencumbered Assets, as applicable, acquired during
such period and any other information that Agent may reasonably require to
determine the Unencumbered Asset Value of such Unencumbered Asset, and the
Unencumbered Asset Value of any Unencumbered Assets removed during such period.
In addition, with each such Compliance Certificate, the Borrower shall deliver
the following information: (x) a development schedule of the announced
development pipeline, including for each announced development project, the
project name and location, the square footage to be developed, the expected
construction start date, the expected date of delivery, the expected
stabilization date and the total anticipated cost; and (y) a copy of all
management reports, if any, submitted to the Borrower or the REIT Guarantor or
its management by its independent public accountants.
Section 8.4 Other Information.
(a)Securities Filings. Within five (5) Business Days of the filing thereof,
written notice and a listing of all registration statements, reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrower, any other Obligor or any of their respective Subsidiaries shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

- 59 -

--------------------------------------------------------------------------------




(b)Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the REIT Guarantor, copies of all financial statements, reports
and proxy statements so mailed and promptly upon the issuance thereof copies of
all press releases issued by the Borrower, any other Obligor or any of their
respective Subsidiaries, in each case to the extent not otherwise publicly
available;
(c)ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer of the REIT Guarantor setting forth details as to such occurrence and
the action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take;
(d)Litigation. To the extent the Borrower, any other Obligor or any of their
respective Subsidiaries is aware of the same, prompt notice of the commencement
of any proceeding or investigation by or before any Governmental Authority and
any action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower, any other Obligor, any of their respective Subsidiaries or any of
their respective properties, assets or businesses which involve claims
individually or in the aggregate in excess of $5,000,000, and prompt notice of
the receipt of notice that any United States income tax returns of the Borrower,
any other Obligor, or any of their respective Subsidiaries are being audited;
(e)Modification of Governing Documents. A copy of any amendment to a Governing
Document of the Borrower or any other Obligor promptly upon, and in any event
within fifteen (15) Business Days of, the effectiveness thereof;
(f)Change of Management or Financial Condition. Prompt notice of any change in
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Borrower, any other Obligor, or any of their
respective Subsidiaries which has had or could reasonably be expected to have a
Material Adverse Effect, or any other event or circumstance which has had or
could reasonably be expected to have a Material Adverse Effect;
(g)Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default (which notice shall state that it is a “notice of default” for the
purposes of Section 11.3 below) or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Borrower, any other Obligor, or any of their
respective Subsidiaries under any (x) Indebtedness (other than Nonrecourse
Indebtedness) of such Person individually or in the aggregate in excess of
$10,000,000 or (y) Nonrecourse Indebtedness of such Person individually or in
the aggregate in excess of $20,000,000, or (z)

- 60 -

--------------------------------------------------------------------------------




Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;
(h)Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000 (or, with respect to any Nonrecourse Indebtedness, $20,000,000)
having been entered against the Borrower, any other Obligor, or any of their
respective Subsidiaries or any of their respective properties or assets;
(i)Notice of Violations of Law. Prompt notice if the Borrower, any other
Obligor, or any of their respective Subsidiaries shall receive any notification
from any Governmental Authority alleging a violation of any Applicable Law or
any inquiry which could reasonably be expected to have a Material Adverse
Effect;
(j)Material Assets Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of the Borrower, any other Obligor, or any of
their respective Subsidiaries to any Person other than the Borrower, any other
Obligor, or any of their respective Subsidiaries;
(k)Material Contracts. Promptly upon (i) entering into any Material Contract
after the Agreement Date, a copy to the Agent of such Material Contract,
together with a copy of all related or ancillary documentation and (ii) the
giving or receipt thereof by the Borrower, any other Obligor, or any of their
respective Subsidiaries notice alleging that any party to any Material Contract
is in default of its obligations thereunder; and
(l)Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects or updated projections of the Borrower, or any
other Obligor or any of their respective Subsidiaries as the Agent or any Lender
may reasonably request.
Section 8.5 Additions and Substitutions to and Removals From Unencumbered
Assets.
Following the Effective Date, the Borrower may include one or more new
Properties as an Unencumbered Asset or voluntarily exclude any Property or
Properties as an Unencumbered Asset (including as a result of any financing
sale, transfer or other disposition of any Unencumbered Asset), in each case, so
long as the Borrower will be in compliance with each of the covenants contained
in Sections 9.1 through 9.3, 9.6 and 9.14 on a pro-forma basis based upon the
most recent financial statements available under either Section 8.1 or 8.2 after
giving effect to such addition or removal of Properties as Unencumbered Assets.
ARTICLE IX. NEGATIVE COVENANTS
For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner set forth in Section 12.6, the REIT Guarantor or the Borrower, as
applicable, shall comply with the following covenants:
Section 9.1 Financial Covenants.
The Borrower shall not permit, on a consolidated basis in accordance with GAAP,
tested as at the end of each fiscal quarter:
(a)the Secured Debt to Total Asset Value Ratio to exceed forty percent (40%);
(b)the Fixed Charge Coverage Ratio to be less than 1.75:1.00;

- 61 -

--------------------------------------------------------------------------------




(c)the Debt to Total Asset Value Ratio to exceed fifty percent (50%);
(d)the Unencumbered Interest Coverage Ratio to be less than 2.0:1.0;
(e)the Unencumbered Asset Coverage Ratio to be less than 2.0:1.0;
(f)the Secured Recourse Debt to Total Asset Value Ratio to exceed ten percent
(10%);
(g)Tangible Net Worth to be less than the sum of (i) $3,379,600,000 and (ii)
seventy percent (70%) of the Gross Cash Proceeds of all Equity Issuances by REIT
Guarantor or Borrower consummated after June 30, 2013 (other than Gross Cash
Proceeds received contemporaneously with or within ninety (90) days after the
redemption, retirement or repurchase of Equity Interests in Borrower or REIT
Guarantor, subject to the restrictions on purchases or redemptions in Section
9.6, up to the amount paid by Borrower or REIT Guarantor in connection with such
redemption, retirement or repurchase, where, for the avoidance of doubt, the net
effect is that there shall not have been any increase in Shareholder Equity as a
result of any such proceeds).
Section 9.2 Indebtedness.
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to, create, incur, assume, or permit or suffer
to exist, or assume or guarantee, directly or indirectly, contingently or
otherwise, or become or remain liable with respect to any Indebtedness other
than the following:
(a)the Obligations;
(b)intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries; provided, however, that the obligations of the Borrower and each
Guarantor and Qualified Subsidiary that owns or leases an Unencumbered Asset in
respect of such intercompany Indebtedness shall be subordinate to the
Obligations;
(c)any other Indebtedness existing, created, incurred or assumed so long as
immediately prior to the existence, creation, incurring or assumption thereof
(other than with respect to any Indebtedness incurred for purposes of prepayment
of other Indebtedness as permitted by the proviso in Section 9.12), and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1.
Section 9.3 [Reserved]
Section 9.4 [Reserved]
Section 9.5 Liens; Negative Pledges; Other Matters.
(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1; provided, however, that nothing
contained in this Section 9.5 shall prohibit the refinancing of Secured Debt of
the Borrower, any other Obligor

- 62 -

--------------------------------------------------------------------------------




or any of their respective Subsidiaries in the event an Event of Default is then
in existence so long as such refinancing (i) is otherwise permitted under this
Agreement and (ii) will not create any additional, or exacerbate any existing,
Default or Event of Default.
(b)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) any agreement (A) evidencing Indebtedness which the Borrower or such
Subsidiary or Obligor may create, incur, assume, or permit or suffer to exist
under Section 9.2, (B) which Indebtedness is secured by a Lien permitted to
exist pursuant to this Agreement, and (C) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; or (ii) a Governing Document of a Non-Wholly Owned
Subsidiary which requires consent to, or places limitations on, the imposition
of Liens on such Subsidiary’s assets or properties.
(c)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction
(other than pursuant to the Loan Documents) of any kind on (i) the ability of
the Borrower, any other Obligor or any Subsidiary of the Borrower or any other
Obligor to: (A) pay dividends or make any other distribution on any of such
Person’s capital stock or other equity interests owned by the Borrower, any
other Obligor, or any of their respective Subsidiaries, (B) pay any Indebtedness
owed to the Borrower, any other Obligor, or any of their respective
Subsidiaries, (C) make loans or advances to the Borrower, any other Obligor, or
any of their respective Subsidiaries, or (D) transfer any of its property or
assets to the Borrower, any Obligor, or any of their respective Subsidiaries,
other than any such restrictions described in this subpart (i) which are
contained in (x) agreements evidencing Secured Debt and which relate solely to
the assets pledged as collateral security for such Secured Debt or (y) any
Governing Document of a Non-Wholly Owned Subsidiary and which relate solely to
such Subsidiary (other than any such Subsidiary that owns, in whole or in part,
any Unencumbered Asset), or (ii) the ability of the Borrower or any other
Obligor to amend this Agreement or pledge the Unencumbered Assets as security
for the Obligations.
Section 9.6 Restricted Payments; Stock Repurchases. If a Default or Event of
Default shall have occurred and be continuing, then neither the Borrower nor the
REIT Guarantor shall make any Restricted Payments to any Person whatsoever
without the prior written consent of the Requisite Lenders other than cash
distributions by the Borrower to its partners (and corresponding distributions
by the REIT Guarantor to its shareholders) in a minimum amount required in order
for the REIT Guarantor to maintain its status as a REIT, as set forth in a
certification to Agent from the chief financial officer of the REIT Guarantor;
provided that the Borrower shall not make any Restricted Payments to any Person
whatsoever if a Default or an Event of Default of the type described in Section
10.1(a), (b), (f) or (g) shall have occurred and be continuing or would result
therefrom.
Section 9.7 Merger, Consolidation, Sales of Assets and Other Arrangements.
(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to: (i) enter into any transaction
of merger, consolidation, reorganization or other business combination;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired, or discontinue or eliminate any business line or segment (any such
event described in clause (iii), a “Sale”); provided, however, that a Person may
merge with the Borrower or any of its Subsidiaries, so long as (i) such Person
was organized under the laws of the United States of America or one of its
states; (ii) if such merger involves the Borrower, the Borrower is the survivor
of such merger; (iii) if such merger involves a Subsidiary of the Borrower that
is a Guarantor, subject to Section 9.7(b)(ii), such Subsidiary is the survivor
of such merger; (iv) immediately

- 63 -

--------------------------------------------------------------------------------




prior to such merger, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence; (v) the
Borrower shall have given the Agent and the Lenders at least ten (10) Business
Days’ prior written notice of such merger (except that such prior notice shall
not be required in the case of the merger of a Subsidiary of the Borrower with
and into the Borrower); (vi) such merger is completed as a result of
negotiations with the approval of the board of directors or similar body of such
Person and is not a so called “hostile takeover”; (vii) following such merger,
the Borrower and its Subsidiaries will continue to be engaged solely in the
business of the ownership, development, management and investment in real
estate; and (viii) such merger, together with all other mergers permitted by
this Section 9.7 and consummated in the same fiscal year as such merger, shall
not increase the Total Asset Value by more than twenty-five percent (25%) of the
Total Asset Value as of the end of the previous fiscal year.
(b)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to, sell, dispose of or transfer any
Property or other assets if a Default or an Event of Default has occurred and is
continuing, or would occur as a result of such transaction.
Section 9.8 Fiscal Year. Neither the Borrower nor the REIT Guarantor shall
change its fiscal year from that in effect as of the Agreement Date without the
Agent’s prior written consent.
Section 9.9 Modifications to Certain Agreements.
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, enter into any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect without the Agent’s prior written consent.
Section 9.10 Transactions with Affiliates.
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary of the Borrower), except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of such Person and upon
fair and reasonable terms which are no less favorable to such Person than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate.
Section 9.11 ERISA Exemptions.
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.
Section 9.12 Restriction on Prepayment of Indebtedness.
Without the prior written consent of the Agent, neither the Borrower, any other
Obligor, nor any Subsidiary of the Borrower or any other Obligor shall prepay,
redeem or purchase the principal amount, in whole or in part, of any
Indebtedness other than the Obligations and the “Obligations” under the
Revolving Credit Agreement and the Existing Term Loan Agreement after the
occurrence of any Event of Default; provided, however, that this Section 9.12
shall not prohibit the prepayment of Indebtedness which is financed solely from
the proceeds of a new loan which would otherwise be permitted by the terms of
this Agreement.
Section 9.13 Modifications to Governing Documents.

- 64 -

--------------------------------------------------------------------------------




The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to enter into any amendment or modification
of any Governing Document of the Borrower, such Subsidiary, or such Obligor
which would have a Material Adverse Effect without the Agent’s prior written
consent.
Section 9.14 Occupancy of Unencumbered Assets.
The Unencumbered Assets that are Properties (excluding those Unencumbered Assets
which are Development Properties) shall consist solely of Properties which have
an aggregate occupancy level for the preceding calendar quarter of tenants in
possession and paying rent (not more than sixty (60) days past due), or subject
to free rent for periods of ninety (90) days or less, and which are not
otherwise in default in any material manner under their respective leases, of at
least eighty percent (80%) of the aggregate rentable area within such
Unencumbered Assets. In the event of a breach or violation of this Section 9.14,
such breach or violation shall not be an Event of Default so long as the
Borrower immediately notifies the Agent thereof and, within thirty (30) days of
receipt of such notice by the Agent (subject to extension for up to an
additional thirty (30) days by the Agent in its sole and absolute discretion),
the Borrower adds, substitutes or removes one or more Properties as an
Unencumbered Asset such that immediately following such addition, substitution
or removal, the occupancy level required by this Section 9.14 is satisfied.
ARTICLE X. DEFAULT
Section 10.1 Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)Default in Payment of Principal. The Borrower shall fail to pay when due
(whether at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans.
(b)Default in Payment of Interest and Other Obligations. The Borrower shall fail
to pay when due any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Obligor shall fail to pay when due any payment Obligation
owing by such other Obligor under any Loan Document to which it is a party, and
such failure shall continue for a period of three (3) Business Days from the
date such payment was due.
(c)Default in Performance. (i) The Borrower shall fail to perform or observe any
term, covenant, condition or agreement contained in Section 7.1 (with respect to
the existence of the REIT Guarantor and the Borrower), 7.8, 7.12, 7.13 or 8.3 or
in Article IX, or (ii) the Borrower or any other Obligor shall fail to perform
or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and such failure under this Section 10.1(c)(ii) shall
continue for a period of thirty (30) days after the date upon which the Borrower
has received written notice of such failure from the Agent.
(d)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of the Borrower or any other Obligor under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of the Borrower or any other Obligor to the Agent or any
Lender, shall at any time prove to have been incorrect or misleading (and
without regard to any qualifications limiting such representations to knowledge
or belief), in light of the circumstances in which made or deemed made, in any

- 65 -

--------------------------------------------------------------------------------




material respect (or, in the case of any representation, warranty or statement
qualified by materiality, in any respect) when furnished or made or deemed made.
(e)Indebtedness Cross-Default.
(i)The Borrower, any other Obligor, or any of their respective Subsidiaries
shall fail to pay when due and payable, the principal of, or interest on, any
Indebtedness or obligations under Derivative Contracts (other than (A) the
Obligations and (B) Nonrecourse Indebtedness) having an aggregate outstanding
principal amount (or, in the case of any Derivatives Contract, the marked to
market value of such Derivative Contract if the Borrower is out of the money)
greater than or equal to $50,000,000 (all such Indebtedness or obligations under
Derivative Contracts being “Material Indebtedness”); or
(ii)(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid, redeemed, defeased or repurchased prior to the stated maturity thereof
(which for the purposes hereof shall include any termination event or other
event resulting in the settling of payments due under a Derivative Contract); or
(iii)Any other event shall have occurred and be continuing which would permit
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity (which for the purposes
hereof shall include any termination event or other event resulting in the
settling of payments due under a Derivative Contract).
(f)Voluntary Bankruptcy Proceeding. The Borrower, any other Obligor, or any of
their respective Subsidiaries shall: (i) commence a voluntary case under the
Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing; provided, however, that the events
described in this Section 10.1(f) as to any Subsidiary of any Obligor that is
not also an Obligor shall not constitute an Event of Default unless more than
$50,000,000 of the Total Asset Value is attributable to (x) such Subsidiary(ies)
and (y) any other Subsidiary(ies) which is/are the subject of an Event of
Default under Section 10.1(g).
(g)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Borrower, any other Obligor or any of their respective
Subsidiaries in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian,

- 66 -

--------------------------------------------------------------------------------




liquidator or the like of such Person, or of all or any substantial part of the
assets, domestic or foreign, of such Person, and such case or proceeding shall
continue undismissed or unstayed for a period of sixty (60) consecutive calendar
days, or an order granting the remedy or other relief requested in such case or
proceeding against such Person (including, but not limited to, an order for
relief under such Bankruptcy Code or such other federal bankruptcy laws) shall
be entered; provided, however, that the events described in this Section 10.1(g)
as to any Subsidiary of any Obligor that is not also an Obligor shall not
constitute an Event of Default unless more than $50,000,000 of the Total Asset
Value is attributable to (x) such Subsidiary(ies) and (y) any other
Subsidiary(ies) which is/are the subject of an Event of Default under Section
10.1(f).
(h)Litigation; Enforceability. The Borrower or any other Obligor shall disavow,
revoke or terminate (or attempt to terminate) any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of this Agreement, any Note or any other Loan Document or this Agreement, any
Note, the Guaranty or any other Loan Document shall cease to be in full force
and effect (except as a result of the express terms thereof).
(i)Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any other Obligor, or any of their
respective Subsidiaries by any court or other tribunal and (i) such judgment or
order shall continue for a period of thirty (30) days without being paid, stayed
or dismissed through appropriate appellate proceedings, and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders entered against the Borrower, such other
Obligor or such Subsidiary, $30,000,000 (excluding any judgment or order with
respect to any Nonrecourse Indebtedness), or (B) in the case of an injunction or
other non-monetary judgment, such judgment could reasonably be expected to have
a Material Adverse Effect.
(j)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Borrower, any other Obligor, or any of
their respective Subsidiaries which exceeds, individually or together with all
other such warrants, writs, executions and processes for the Borrower, such
Obligor or such Subsidiary, $30,000,000 (or, in the case of any warrant, writ of
attachment, execution or similar process with respect to any Nonrecourse
Indebtedness, which warrant, writ of attachment, execution or process is issued
solely to permit the holder(s) of such Indebtedness to foreclose on any
collateral securing the same, $50,000,000), and such warrant, writ, execution or
process shall not be discharged, vacated, stayed or bonded for a period of
thirty (30) days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Agent pursuant to which the issuer of
such bond subordinates its right of reimbursement, contribution or subrogation
to the Obligations and waives or subordinates any Lien it may have on the assets
of any Obligor.
(k)ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $30,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which

- 67 -

--------------------------------------------------------------------------------




could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $30,000,000.
(l)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents or under the Revolving Credit Agreement or the
Existing Term Loan Agreement.
(m)Change of Control. A Change of Control shall occur.
(n)Federal Tax Lien. A federal tax lien shall be filed against the Borrower, any
Obligor, or any of their respective Subsidiaries under Section 6323 of the
Internal Revenue Code or a lien of the PBGC shall be filed against the Borrower,
any other Obligor, or any of their respective Subsidiaries under Section 4068 of
ERISA and in either case such lien shall remain undischarged (or otherwise
unsatisfied) for a period of twenty-five (25) days after the date of filing.
Section 10.2 Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration; Termination of Facilities.
(i)Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(f) or 10.1(g) with respect to the Borrower, (A)(i) the principal
of, and all accrued interest on, the Loans and the Notes at the time outstanding
and (ii) all of the other Obligations of the Borrower, including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower and (B) all of the Commitments and the obligation of the Lenders to
make Loans shall all immediately and automatically terminate without demand or
notice of any kind.
(ii)Optional. If any other Event of Default shall have occurred and be
continuing, the Agent shall, at the direction of the Requisite Lenders:
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding and (2) all of the other Obligations, including,
but not limited to, the other amounts owed to the Lenders and the Agent under
this Agreement, the Notes or any of the other Loan Documents, to be forthwith
due and payable, whereupon the same shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by the Borrower, and (B) terminate the Commitments and the
obligation of the Lenders to make Loans hereunder.
(b)Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.
(c)Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.
(d)Appointment of Receiver. To the extent permitted by Applicable Law, the Agent
and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower, the other Obligors and their respective
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to

- 68 -

--------------------------------------------------------------------------------




take possession of all or any portion of the business operations of the
Borrower, the other Obligors and their respective Subsidiaries and to exercise
such power as the court shall confer upon such receiver.
Section 10.3 Allocation of Proceeds.
If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:
(a)amounts due to the Agent and the Lenders in respect of fees and expenses due
under Sections 3.6 and 12.2;
(b)payments of interest on all Loans, to be applied for the ratable benefit of
the Lenders, pro rata among the Lenders based upon the aggregate outstanding
Loans (first to Base Rate Loans and then to LIBOR Rate Loans);
(c)payments of principal of all Loans, to be applied for the ratable benefit of
the Lenders, pro rata among the Lenders based upon the aggregate outstanding
Loans (first to Base Rate Loans and then to LIBOR Rate Loans);
(d)amounts due the Agent and the Lenders pursuant to Sections 11.7 and 12.9;
(e)payments of all other amounts due and owing by the Borrower under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders and
Agent; and
(f)any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.
Section 10.4 [Reserved].
Section 10.5 Performance by Agent.
If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post‑Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.
Section 10.6 Rights Cumulative.
The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

- 69 -

--------------------------------------------------------------------------------




ARTICLE XI. THE AGENT
Section 11.1 Authorization and Action.
Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein (including the use of the term
“Agent”) shall be construed to deem the Agent a trustee or fiduciary for any
Lender nor to impose on the Agent duties or obligations other than those
expressly provided for herein. At the request of a Lender, the Agent will
forward to such Lender copies or, where appropriate, originals of the documents
delivered to the Agent pursuant to this Agreement or the other Loan Documents.
The Agent will also furnish to any Lender, upon the request of such Lender, a
copy of any certificate or notice furnished to the Agent by the Borrower, any
Obligor or any other Affiliate of the Borrower or any Obligor, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders have so directed the Agent
to exercise such right or remedy. The Borrower may rely on written amendments or
waivers executed by Agent or acts taken by Agent as being authorized by the
Lenders or the Requisite Lenders, as applicable, to the extent Agent does not
advise Borrower that it has not obtained such authorization from the Lenders or
the Requisite Lenders, as applicable. With the exception of the foregoing
sentence and Section 11.8, the provisions of this Article XI are solely for the
benefit of the Agent and the Lenders, and the Borrower shall not have any rights
as a third-party beneficiary of any of such provisions.
Section 11.2 Agent’s Reliance, Etc.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel (including its own counsel or counsel for the
Borrower or any other Obligor), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
any other Person and shall not be responsible to any Lender or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this

- 70 -

--------------------------------------------------------------------------------




Agreement or any other Loan Document; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; (f) shall
incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telephone or telecopy) believed by it to be genuine and
signed, sent or given by the proper party or parties; and (g) except as
expressly set forth in this Agreement, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, the REIT Guarantor or any of their respective
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity.
Section 11.3 Notice of Defaults.
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of the
Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing with reasonable specificity such Default
or Event of Default and stating that such notice is a “notice of default.” If
any Lender (excluding the Lender which is also serving as the Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the Agent
such a “notice of default.” Further, if the Agent receives such a “notice of
default”, the Agent shall give prompt notice thereof to the Lenders.
Section 11.4 JPMorgan Chase Bank, N.A. as Lender.
JPMCB, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include JPMCB in each case in its individual
capacity. JPMCB and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Borrower, any other Obligor or any other affiliate thereof
as if it were any other bank and without any duty to account therefor to the
other Lenders. Further, the Agent and any affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to the other Lenders.
Section 11.5 Approvals of Lenders.
All communications from the Agent to any Lender requesting such Lender’s consent
to any amendments, waivers and consents under Section 12.6, (a) shall be given
in the form of a written notice to such Lender and (b) shall be accompanied by a
description of the matter or issue as to which such consent is requested, or
shall advise such Lender where information, if any, regarding such matter or
issue may be inspected, or shall otherwise describe the matter or issue to be
resolved. Each Lender shall reply promptly, but in any event within twenty (20)
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication. Except as otherwise
provided in this Agreement and except with respect to items requiring the
unanimous consent or approval of the Lenders under Section 12.6, unless a Lender
shall give written notice to the Agent that it specifically objects to the

- 71 -

--------------------------------------------------------------------------------




requested amendment, waiver or consent (together with a written explanation of
the reasons behind such objection) within the applicable time period for reply,
such Lender shall be deemed to have conclusively approved of or consented to
such requested amendment, waiver or consent.
Section 11.6 Lender Credit Decision, Etc.
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Obligor, any of
their respective Subsidiaries or any other Person to such Lender and that no act
by the Agent hereafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any such representation or warranty by
the Agent to any Lender. Each Lender acknowledges that it has, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the other Obligors, and their
respective Subsidiaries, or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Borrower, the Obligors, their respective Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transaction contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Obligor, any of their respective
Subsidiaries or any other Affiliate thereof which may come into possession of
the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each Lender acknowledges that the Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.
Section 11.7 Indemnification of Agent.
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct or if
the Agent fails to follow the written direction of the Requisite Lenders unless
such failure is pursuant to the reasonable advice of counsel of which the
Lenders have received notice. Without limiting the generality of the foregoing
but subject to the preceding provision, each Lender agrees to reimburse the
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution,

- 72 -

--------------------------------------------------------------------------------




administration or enforcement of, or legal advice with respect to the rights or
responsibilities of the parties under, the Loan Documents, any suit or action
brought by the Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the Agent
and/or the Lenders, and any claim or suit brought against the Agent and/or the
Lenders arising under any Environmental Laws. Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Agent notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section, the Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
Section 11.8 Successor Agent.
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents by the Requisite Lenders (other than the
Lender then acting as Agent) as a result of (i) its gross negligence or willful
misconduct or (ii) it being a Defaulting Lender or meeting the criteria of a
Defaulting Lender. Upon any such resignation or removal, the Requisite Lenders
(other than the Lender then acting as Agent, in the case of the removal of the
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $5,000,000,000, which appointment shall, provided no Default or Event
of Default shall have occurred and be continuing, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
(and its affiliates) holding at least ten percent (10%) of the aggregate
outstanding principal amount of the Loans (calculated at the time Agent gives
notice of its resignation) as a successor Agent). If no successor Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty (30) days after the
resigning Agent’s giving of notice of resignation or the Lenders’ removal of the
resigning Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $5,000,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents as Agent. After any
Agent’s resignation or removal hereunder as Agent, the provisions of this
Article XI shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.
Section 11.9 Titled Agents.
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligations hereunder, including, without limitation, for
servicing enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Lead Arranger and Book Manager”,
“Documentation Agent” and “Syndication Agent” are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Agent, the
Borrower or any Lender and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

- 73 -

--------------------------------------------------------------------------------




Section 11.10 Other Loans by Lenders to Obligors.
The Lenders agree that one or more of them may now or hereafter have other loans
to and derivative contracts and/or business arrangements with one or more of the
Obligors which are not subject to this Agreement. The Lenders agree that the
Lender(s) which may have such other loan(s) to the Obligors may collect payments
on such loan(s) and may secure such loan(s) (so long as such loan does not
itself expressly violate this Agreement). Further, the Lenders agree that the
Lender(s) which may have such other loan(s) to the Obligors shall have no
obligation to attempt to collect payments under the Loans in preference and
priority over the collection and/or enforcement of such other loan(s).
ARTICLE XII. MISCELLANEOUS
Section 12.1 Notices.
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered by hand or by
nationally-recognized overnight courier as follows:
If to the Borrower:
Columbia Property Trust Operating Partnership, L.P.
One Glenlake Parkway, Suite 1200
Atlanta Georgia 30328-7267
Attention: Chief Financial Officer
Telecopy Number:    (404) 465-2201
Telephone Number:    (404) 465-2126


With a copy to:
King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309
Attention: J. Craig Lee, Partner
Telecopy Number:    (404) 572-4600
Telephone Number:    (404) 572-2881
If to the Agent:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, 3rd Floor
Newark, DE 19713-2107
Attention: Loan and Agency Services Group
Telecopy Number:    (302) 634-4733
With a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10179
Attention: Anna Kostenko
Telecopy Number:    (212) 270-2157
Telephone Number:    (212) 622-4162

- 74 -

--------------------------------------------------------------------------------




And with a copy to:
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, Massachusetts 02110-1726
Attention: Stephen M. Miklus
Telecopy Number:    (617) 428-6387
Telephone Number:    (617) 951-8364
If to a Lender:
To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto (or, if not set forth thereon, as specified in its
Administrative Questionnaire provided to the Agent)or in the applicable
Assignment and Acceptance Agreement.
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
The Borrower agrees that the Agent may, but shall not be obligated to, make
Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.
Any Electronic System used by the Agent is provided “as is” and “as available.”
The Agent Parties (as defined below) do not warrant the adequacy of such
Electronic Systems and expressly disclaim liability

- 75 -

--------------------------------------------------------------------------------




for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System. In
no event shall the Agent or any of its Affiliates or directors, officers,
employees or agents (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Obligors, any Lender, or any other Person or entity
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Obligor’s or the
Agent’s transmission of communications through an Electronic System other than
as a result of willful misconduct or gross negligence by such Person as
determined by a final, non-appealable order of a court of competent
jurisdiction. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower or any other Obligor pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.
Section 12.2 Expenses.


The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, execution, administration and interpretation of, and any amendment,
supplement or modification to, or waiver of, any of the Loan Documents
(including due diligence expenses and travel expenses relating to closing), and
the consummation of the transactions contemplated thereby, including the
reasonable fees and disbursements of counsel to the Agent (such expenses to
include ongoing charges for Intralinks, SyndTrak Online or any similar system),
(b) to pay or reimburse JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC
or their reasonable out-of-pocket costs and expenses incurred in connection with
the initial syndication of the Loans by JPMorgan Chase Bank, N.A. and J.P.
Morgan Securities LLC, (c) to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with the enforcement or
preservation of any rights or any “work-out” under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (d) to pay, and indemnify and hold harmless the Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document, and (e) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Sections 10.1(f) or 10.1(g), including the reasonable fees
and disbursements of counsel to the Agent and any Lender, whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and either deem the same to be Loans outstanding hereunder or otherwise
Obligations owing hereunder.
Section 12.3 Setoff.
 
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent
and each Lender and Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without

- 76 -

--------------------------------------------------------------------------------




prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender and Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or Participant
or any affiliate of the Agent or such Lender or Participant, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2, and although such obligations shall be
contingent or unmatured. Promptly following any such set-off the Agent shall
notify the Borrower thereof and of the application of such set-off, provided
that the failure to give such notice shall not invalidate such set-off. The
foregoing shall not apply to any account governed by a written agreement
containing express waivers by the Agent or any Lender with respect to rights of
setoff.
Section 12.4 Governing Law; Litigation; Jurisdiction; Other Matters; Waivers.
(a)THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE
LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (OTHER
THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER TO THE SUBSTANTIVE LAWS
OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING THE PRECEDING CHOICE OF
LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN ACCORDANCE WITH, AND
ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK.
(b)WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTES OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTES OR
THE OTHER LOAN DOCUMENTS WILL BE DEEMED TO PRECLUDE LENDER FROM BRINGING AN
ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION. WITHOUT IN
ANY WAY LIMITING THE PRECEDING CONSENTS TO JURISDICTION AND VENUE, THE PARTIES
AGREE TO SUBMIT TO THE JURISDICTION OF SUCH NEW YORK COURTS IN ACCORDANCE WITH
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK OR ANY
CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF.
(c)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.1. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(d)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR

- 77 -

--------------------------------------------------------------------------------




RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 12.5 Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations under this Agreement without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void and (ii) no Lender may
assign or otherwise transfer its rights or obligations under this Agreement
except in accordance with this Section 12.5. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Affiliates, directors, officers,
employees and agents of each of the Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)Any Lender may make, carry or transfer Loans at, to or for the account of any
of its branch offices or the office of an affiliate of such Lender except to the
extent such transfer would result in increased costs to the Borrower.
(c)Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender; provided, however, (i) any such
participating interest must be for a constant and not a varying percentage
interest, (ii) no Lender may grant a participating interest in its Commitment or
the aggregate outstanding principal balance of the Loan held by it, in an amount
less than $5,000,000 and (iii) after giving effect to any such participation by
a Lender, the amount of its Commitment or the aggregate outstanding principal
balance of the Loan held by it, in which it has not granted any participating
interests must be equal to $1,000,000 and integral multiples of $1,000,000 in
excess thereof. No Participant shall have any rights or benefits under this
Agreement or any other Loan Document. In the event of any such grant by a Lender
of a participating interest to a Participant, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
and the Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which any Lender may grant such a participating interest
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release all or
substantially all of the Guarantors (except as otherwise permitted under
Section 7.12(b)). An assignment or other transfer which is not permitted by
Section 12.5(d) or (e) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (c). The selling Lender shall notify the Agent and the
Borrower of the sale of any participation hereunder and, if requested by the
Agent, certify to the

- 78 -

--------------------------------------------------------------------------------




Agent that such participation is permitted hereunder. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.12, 4.1 and 4.4
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (d) of this Section; provided that (a) a
Participant shall not be entitled to receive any greater payment under Sections
3.12 and 4.1 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent and (b) a Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 3.12 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower and the Agent, to comply with Section
3.12(f) as though it were a Lender. To the extent permitted by Applicable Law,
each Participant also shall be entitled to the benefits of Section 12.3 as
though it were a Lender, provided such Participant agrees to be subject to
Section 3.3 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitment, Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.
(d)Any Lender may with the prior written consent of the Agent (which consent
shall not be unreasonably withheld or delayed), assign to one or more Eligible
Assignees (each an “Assignee”) all or a portion of its Commitment and Loan and
its other rights and obligations under this Agreement and the Loan; provided,
however, (i) no such consent by the Agent shall be required in the case of any
assignment to another Lender or any affiliate of such Lender or of another
Lender unless such Lender is a Defaulting Lender; (ii) any partial assignment of
a Commitment or Loan shall be in an amount at least equal to $5,000,000 and
integral multiples of $1,000,000 in excess thereof and after giving effect to
such partial assignment the assigning Lender retains a portion of the Commitment
or Loan so assigned having an aggregate outstanding principal balance, of at
least $1,000,000 and integral multiples of $1,000,000 in excess thereof
(provided, however, the conditions set forth in this subsection (ii) shall not
apply to any full assignment by any Lender of its Commitment or Loan); and
(iii) each such assignment shall be effected by means of an Assignment and
Acceptance Agreement. Upon execution and delivery of such instrument and payment
by such Assignee to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Assignee, such Assignee
shall be deemed to be a Lender party to this Agreement as of the effective date
of the Assignment and Acceptance Agreement and shall have all the rights and
obligations of a Lender with a Commitment or Loan amount as set forth in such
Assignment and Acceptance Agreement, and the transferor Lender shall be released
from its obligations hereunder to a corresponding extent, and no further consent
or action by any party shall be required. Upon the consummation of any
assignment pursuant to this subsection (d), the transferor Lender, the Agent and
the Borrower shall make appropriate arrangements so that new Notes are issued to
the Assignee and such transferor Lender, as appropriate, and any other documents
reasonably required by a Lender in connection with such assignment shall be
executed by the Borrower. In connection with any such assignment, the transferor
Lender shall pay to the Agent an administrative fee for processing such
assignment in the amount of $3,500.

- 79 -

--------------------------------------------------------------------------------




(e)The Agent, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of Loans owing to, each Lender from time to time (the
“Register”). The Agent shall give each Lender and the Borrower notice of the
assignment by any Lender of its rights as contemplated by this Section. The
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register and copies of each Assignment and Acceptance Agreement shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice to the Agent. Upon its
receipt of an Assignment and Acceptance Agreement executed by an assigning
Lender, together with each Note subject to such assignment, the Agent shall, if
such Assignment and Acceptance Agreement has been completed and if the Agent
receives the processing and recording fee described in Section 12.5(d) above,
(i) accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.
(f)In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank. No such
assignment shall release the assigning Lender from its obligations hereunder.
(g)A Lender may furnish any information concerning the Borrower, any other
Obligor or any of their respective Subsidiaries or Affiliates in the possession
of such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 12.8.
(h)Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to (i) the
Borrower, any other Obligor or any of their respective Affiliates or
Subsidiaries or (ii) a Defaulting Lender.
(i)Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.
Section 12.6 Amendments.
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Obligor or any of their respective Subsidiaries of any
terms of this Agreement or such other Loan Document or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (and, in the case of an amendment to
any Loan Document, the written consent of the Borrower). Notwithstanding the
foregoing, no amendment, waiver or consent shall do any of the following: (i)
increase the Commitments (or any component thereof) of any of Lenders (except as
contemplated by Section 2.14) without the written consent of each Lender
affected thereby; (ii) reduce the principal of, or interest rates that have
accrued or that will be charged on the outstanding principal amount of, any
Loans or Fees or other Obligations without the written consent of each Lender
affected thereby; (iii) reduce the amount of any Fees payable hereunder without
the written consent of each Lender affected thereby; (iv) except as provided in
Section 2.12, postpone any date fixed for any payment of any principal of, or
interest on, any Loans or any other Obligations, without the written consent of
each Lender affected thereby; (v) (A) change the Commitment Percentages (or any
component thereof) (except as a result of any

- 80 -

--------------------------------------------------------------------------------




increase or decrease in the aggregate amount of the Commitments contemplated by
Section 2.14 or Section 4.5 or as a result of any reallocation contemplated by
Section 3.11) without the written consent of each Lender affected thereby or (B)
amend or otherwise modify the provisions of Section 3.2(a) without the written
consent of each Lender affected thereby; (vi)  modify the definition of the term
“Requisite Lenders”, modify in any other manner the number or percentage of the
Lenders (including all of the Lenders) required to make any determinations or
waive any rights hereunder or to modify any provision hereof, including without
limitation, any modification of this Section 12.6 if such modification would
have such effect without the written consent of each Lender; or (vii) release
any Guarantor from its obligations under the Guaranty (except as otherwise
permitted under Section 7.12(b) or Section 12.20(d)) without the written consent
of each Lender. Further, no amendment, waiver or consent unless in writing and
signed by the Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.
Section 12.7 Nonliability of Agent and Lenders.
The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
other Obligor or any of their respective Subsidiaries. Neither the Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations. The Agent, each Lender and their Affiliates may have economic
interests that conflict with those of the Borrower and the REIT Guarantor, their
respective stockholders and/or their respective Affiliates.
Section 12.8 Confidentiality.
(a)Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; provided that the
source of such information was not known by the Agent or any Lender to be bound
by a confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information. For the purposes of this
Section, “Information” means all information received from

- 81 -

--------------------------------------------------------------------------------




the Borrower relating to the Borrower or its business, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Agent and each Lender may disclose
the existence of this Agreement and the information about this Agreement to
service providers to the Agent and the Lenders in connection with the
administration and management of this Agreement and the other Loan Documents.
(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 12.9 Indemnification.
(a)Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Agent, any affiliate of the Agent and each of the Lenders and their respective
directors, officers, shareholders, agents, employees and counsel (each referred
to herein as an “Indemnified Party”) from and against any and all losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses of every kind
and nature (including, without limitation, amounts paid in settlement, court
costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.12 or 4.1 or expressly excluded from
the coverage of such Sections) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any suit, cause of action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein as an “Indemnity Proceeding”) which is in any
way related directly or indirectly to: (i) this Agreement or any other Loan
Document or the transactions contemplated thereby; (ii) the making of any Loans;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans;
(iv) the Agent’s or any Lender’s entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower,
the other Obligors, or their respective Subsidiaries; (vii) the fact that the
Agent

- 82 -

--------------------------------------------------------------------------------




and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower, the other Obligors and their respective Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; or (ix) any
violation or non-compliance by the Borrower, any other Obligor, or any of their
respective Subsidiaries of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower, the Obligors or their respective
Subsidiaries (or their respective properties) (or the Agent and/or the Lenders
as successors to the Borrower, any other Obligor or their respective
Subsidiaries) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party (x) for any acts or omissions of such Indemnified Party that constitute
gross negligence or willful misconduct, as finally determined by a court of
competent jurisdiction after the expiration of all applicable appeal periods or
(y) in connection with any losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses arising out of any action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
brought by any Indemnified Party against any other Indemnified Party in
connection with, arising out of, or by reason of this Agreement or any other
Loan Document or the transactions contemplated thereby or the making of any
Loans hereunder. In addition, the foregoing indemnification in favor of any
director, officer, shareholder, agent, employee or counsel of the Agent, any
affiliate of the Agent or any Lender shall be solely in their respective
capacities as such director, officer, shareholder, agent, employee, or counsel.
Borrower shall not be liable for payment of any settlement of any Indemnity
Proceeding effected without Borrower’s written consent, but if the same is
settled with such consent, Borrower agrees that such settlement is covered by
the foregoing indemnity.
(b)The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all reasonable costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower, any other Obligor, or any of their respective Subsidiaries, any
shareholder, partner or other equity holder of the Borrower, any other Obligor
or any of their respective Subsidiaries (whether such shareholder(s) or such
other Persons are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of such Person), any account debtor of the
Borrower, any other Obligor, or any of their respective Subsidiaries or by any
Governmental Authority.
(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against Borrower and/or an
Obligor or any of their respective Subsidiaries.
(d)All out-of-pocket fees and expenses of, and all amounts paid to third‑persons
by, an Indemnified Party with respect to an Indemnified Proceeding shall be
advanced by the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.
(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnified Proceeding
covered by this Section and, as provided above, all reasonable costs and
expenses incurred by such Indemnified Party shall be reimbursed by the Borrower.

- 83 -

--------------------------------------------------------------------------------




No action taken by legal counsel chosen by an Indemnified Party in investigating
or defending against any such Indemnified Proceeding shall vitiate or in any way
impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party.
(f)If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
(g)The Borrower’s obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any other of
their obligations set forth in this Agreement or any other Loan Document to
which it is a party.
Section 12.10 Termination; Survival.
At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent and the Lenders are entitled under
the provisions of Sections 3.12, 4.1, 4.4, 11.7, 12.2 and 12.9 and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 12.4, shall continue in full force and effect and shall protect the
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.
Section 12.11 Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12 [Reserved]
Section 12.13 Counterparts.
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument. Except as provided in Section 5.1, this Agreement
shall become effective when it shall have been executed by the Agent and when
the Agent shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 12.14 Obligations with Respect to Obligors and Subsidiaries.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Obligors and the Subsidiaries of the Borrower and the other
Obligors as specified herein shall be absolute and not

- 84 -

--------------------------------------------------------------------------------




subject to any defense the Borrower may have that the Borrower does not control
such Obligors or Subsidiaries.
Section 12.15 Limitation of Liability.
Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 12.16 Entire Agreement.
This Agreement, the Notes, and the other Loan Documents referred to herein and
any separate letter agreements with respect to fees embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.
Section 12.17 Construction.
The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.
Section 12.18 Time of the Essence.
Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.
Section 12.19 Patriot Act.
Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
and the Guarantors that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each of the Guarantors, which information includes the name and
address of the Borrowers and each of the Guarantors and other information that
will allow such Lender or the Agent, as applicable, to identify the Borrower and
each of the Guarantors Loan Party in accordance with the Patriot Act.



- 85 -